


Exhibit 10.2
 
Execution Copy

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




 
$2,000,000,000
 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
among
 
PACIFIC GAS AND ELECTRIC COMPANY,
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent,
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
 
and
 
BARCLAYS BANK Plc, BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.
as Documentation Agents
 
Dated as of February 26, 2007
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CITIGROUP GLOBAL MARKETS, INC.
and J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and
Joint Bookrunners
 



      
        
      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 


 

     
Page
SECTION 1.
    
DEFINITIONS
1
1.1
 
Defined Terms
1
1.2
 
Other Definitional Provisions
16
       
SECTION 2.
 
AMOUNT AND TERMS OF COMMITMENTS
17
2.1
 
Commitments
17
2.2
 
Procedure for Revolving Loan Borrowing
17
2.3
 
Commitment Increases.
18
2.4
 
Swingline Commitment
19
2.5
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
20
2.6
 
Facility Fees, Utilization Fees, etc
21
2.7
 
Termination or Reduction of Commitments; Extension of Termination Date
22
2.8
 
Optional Prepayments
24
2.9
 
Conversion and Continuation Options
24
2.10
 
Limitations on Eurodollar Tranches
25
2.11
 
Interest Rates and Payment Dates
25
2.12
 
Computation of Interest and Fees
25
2.13
 
Inability to Determine Interest Rate
26
2.14
 
Pro Rata Treatment and Payments; Notes
26
2.15
 
Requirements of Law
27
2.16
 
Taxes
29
2.17
 
Indemnity
31
2.18
 
Change of Lending Office
31
2.19
 
Replacement of Lenders
31
       
SECTION 3.
 
LETTERS OF CREDIT
32
3.1
 
L/C Commitment
32
3.2
 
Procedure for Issuance of Letters of Credit
33
3.3
 
Fees and Other Charges.
33
3.4
 
L/C Participations.
33
3.5
 
Reimbursement Obligation of the Borrower
35
3.6
 
Obligations Absolute
35
3.7
 
Letter of Credit Payments
36
3.8
 
Applications
36
3.9
 
Actions of Issuing Lenders
36
3.10
 
Borrower’s Indemnification
36
3.11
 
Lenders’ Indemnification
37
       
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
37
4.1
 
Financial Condition
37
4.2
 
No Change
38
4.3
 
Existence; Compliance with Law
38
4.4
 
Power; Authorization; Enforceable Obligations
38
4.5
 
No Legal Bar
38

 

--------------------------------------------------------------------------------


4.6
 
Litigation
39
4.7
 
No Default
39
4.8
 
Taxes
39
4.9
 
Federal Regulations
39
4.10
 
ERISA
39
4.11
 
Investment Company Act; Other Regulations
40
4.12
 
Use of Proceeds
40
4.13
 
Environmental Matters
40
4.14
 
Accuracy of Information, etc
41
4.15
 
Regulatory Matters
42
       
SECTION 5.
 
CONDITIONS PRECEDENT
42
5.1
 
Conditions to the Effective Date
42
5.2
 
Conditions to Each Credit Event
43
       
SECTION 6.
 
AFFIRMATIVE COVENANTS
44
6.1
 
Financial Statements
44
6.2
 
Certificates; Other Information
44
6.3
 
Payment of Taxes
45
6.4
 
Maintenance of Existence; Compliance
45
6.5
 
Maintenance of Property; Insurance
45
6.6
 
Inspection of Property; Books and Records; Discussions
45
6.7
 
Notices
46
6.8
 
Maintenance of Licenses, etc
46
       
SECTION 7.
 
NEGATIVE COVENANTS
46
7.1
 
Consolidated Capitalization Ratio
47
7.2
 
Liens
47
7.3
 
Fundamental Changes
47
       
SECTION 8.
 
EVENTS OF DEFAULT
47
       
SECTION 9.
 
THE AGENTS
50
9.1
 
Appointment
50
9.2
 
Delegation of Duties
50
9.3
 
Exculpatory Provisions
50
9.4
 
Reliance by Administrative Agent
51
9.5
 
Notice of Default
51
9.6
 
Non-Reliance on Agents and Other Lenders
51
9.7
 
Indemnification
52
9.8
 
Agent in Its Individual Capacity
52
9.9
 
Successor Administrative Agent
52
9.10
 
Documentation Agents and Syndication Agent
53
       
SECTION 10.
 
MISCELLANEOUS
53
10.1
 
Amendments and Waivers
53
10.2
 
Notices
55
10.3
 
No Waiver; Cumulative Remedies
56
10.4
 
Survival of Representations and Warranties
56
10.5
 
Payment of Expenses and Taxes
56

 

--------------------------------------------------------------------------------


10.6
 
Successors and Assigns; Participations and Assignments
57
10.7
 
Adjustments; Set off
60
10.8
 
Counterparts
61
10.9
 
Severability
61
10.10
 
Integration
61
10.11
 
GOVERNING LAW
61
10.12
 
Submission To Jurisdiction; Waivers
61
10.13
 
Acknowledgments
62
10.14
 
Confidentiality
62
10.15
 
WAIVERS OF JURY TRIAL
63
10.16
 
USA Patriot Act
63
10.17
 
Judicial Reference
63



 
 
SCHEDULES:
 
1.1A
Commitments

 
EXHIBITS:
 
A
Form of New Lender Supplement

B
Form of Commitment Increase Supplement

C
Form of Compliance Certificate

D
Form of Closing Certificate

E
Form of Assignment and Assumption

F
Form of Legal Opinion of Orrick, Herrington & Sutcliffe LLP

G
Form of Exemption Certificate

H
Form of Note




      
                                 
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of February
26, 2007, among PACIFIC GAS AND ELECTRIC COMPANY, a California corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), CITIGROUP GLOBAL
MARKETS, INC. and J.P. MORGAN SECURITIES INC., as joint lead arrangers and joint
bookrunners (together and in such capacities, the “Arrangers”), JPMORGAN CHASE
BANK, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
BARCLAYS BANK Plc, BNP PARIBAS and DEUTSCHE BANK SECURITIES INC., as
documentation agents (together and in such capacities, the “Documentation
Agents”), and CITICORP NORTH AMERICA, INC. (“Citicorp”), as administrative agent
(in such capacity, together with any successor thereto, the “Administrative
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Administrative Agent, the Syndication Agent, the
Arrangers and certain of the Lenders have previously entered into a Credit
Agreement, dated as of April 8, 2005, as amended by the First Amendment, dated
as of November 30, 2005 (collectively, the “Existing Credit Agreement”),
pursuant to which such Lenders made available to the Borrower (i) a facility
permitting the issuance, for the Borrower’s account, of letters of credit to
provide for payment under energy procurement contracts and (ii) a facility
permitting the issuance, for the Borrower’s account, of letters of credit for
purposes other than energy procurement and revolving credit loans and swingline
loans; and
 
WHEREAS, the Borrower, the Administrative Agent, the Syndication Agent, the
Arrangers and the Lenders wish to amend and restate the Existing Credit
Agreement upon the terms and conditions set forth herein;
 
NOW, THEREFORE, IT IS AGREED THAT the Existing Credit Agreement shall be amended
and restated in its entirety to read as follows:
 
SECTION 1.  DEFINITIONS
 
1.1  Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Base Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus½ of 1%.  For
purposes hereof, “Base Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its base rate in
effect at its principal office in New York City (the Base Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors).  Any change in the ABR due
to a change in the Base Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Base Rate or the Federal Funds Effective Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 


--------------------------------------------------------------------------------



2

 
“Act”:  as defined in Section 10.16.
 
“Administrative Agent”:  as defined in the preamble hereto.
 
“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agents and the Administrative Agent.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for any day, the applicable rate per annum set forth under
the relevant column heading below, based upon the Ratings then in effect:
 
Level
Rating
S&P/Moody’s
Applicable Margin
for
ABR Loans
Applicable Margin
for
Eurodollar Loans
1
A+/A1 or higher
0%
0.105%
2
A/A2
0%
0.150%
3
A-/A3
0%
0.190%
4
BBB+/Baa1
0%
0.280%
5
BBB/Baa2
0%
0.360%
6
BBB-/Baa3
0%
0.425%
7
BB+/Ba1 or lower
0%
0.600%



Subject to the provisions of this paragraph regarding split ratings, changes in
the Applicable Margins shall become effective on the date on which S&P and/or
Moody’s changes its relevant Rating.  In the event the Ratings of S&P and
Moody’s are in different levels set forth in the grid above, the higher of the
two Ratings (i.e., the Rating set forth in the grid above opposite the lower
numerical level number) shall govern.  In the event that, at any time, a Rating
is not available from one of such rating agencies, the Applicable Margins shall
be determined on the basis of the Rating from the other rating agency.  In the
event that, at any time, Ratings from each such rating agency are not available
for companies generally, the Applicable Margins shall be determined on the basis
of the last Rating(s) made available.  In the event that, at any time, such
Ratings are not available for the Borrower but are generally available for other
companies, then the Applicable Margins shall be those set forth above opposite
level 7.
 
“Application”:  an application, in such form as the relevant Issuing Lender may
reasonably specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
 
“Arrangers”:  as defined in the preamble hereto.
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.
 

--------------------------------------------------------------------------------

 
3

 
“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.
 
“Beneficial Owner”:  as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, except that in calculating the beneficial ownership of any particular
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act),
such “person” will be deemed to have beneficial ownership of all securities that
such “person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
upon the occurrence of a subsequent condition.  The terms “Beneficially Owns”
and “Beneficially Owned” have correlative meanings.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.13(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or San Francisco, California are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank eurodollar market.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Change of Control”:  PCG and its Subsidiaries shall at any time not be the
Beneficial Owner, directly or indirectly, of at least 80% of the common stock or
70% of the voting Capital Stock of the Borrower; provided that any such event
shall not constitute a Change of Control if, after giving effect to such event,
the Borrower’s senior, unsecured, non credit-enhanced debt ratings shall be at
least the higher of (1) Baa3 from Moody’s and BBB- from S&P and (2) the ratings
by such rating agencies of such debt in effect immediately before the earlier of
the occurrence or the public announcement of such event.
 
“Citicorp”:  as defined in the preamble hereto.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

--------------------------------------------------------------------------------

 
4

 
“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption or New Lender Supplement pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Commitments is
$2,000,000,000.
 
“Commitment Increase Notice”:  as defined in Section 2.3(a).
 
“Commitment Increase Supplement”:  as defined in Section 2.3(c).
 
“Commitment Period”:  the period from and including the Effective Date to the
Termination Date.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.15, 2.16, 2.17 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.
 
“Consolidated Capitalization”: on any date of determination, the sum of (a)
Consolidated Total Debt on such date, plus without duplication, (b) (i) the
amounts set forth opposite the captions “common shareholders’ equity” (or any
similar caption) and “preferred stock” (or any similar caption) on the
consolidated balance sheet, prepared in accordance with GAAP, of the Borrower
and its Subsidiaries as of such date, and (ii) the outstanding principal amount
of any junior subordinated deferrable interest debentures or other similar
securities issued by the Borrower or any of its Subsidiaries after the Effective
Date.
 
“Consolidated Capitalization Ratio” means, on any date of determination, the
ratio of (a) Consolidated Total Debt to (b) Consolidated Capitalization.
 
 “Consolidated Total Debt”:  at any date, the aggregate principal amount of all
obligations of the Borrower and its Significant Subsidiaries at such date that
in accordance with
 

--------------------------------------------------------------------------------

 
5

 
GAAP would be classified as debt on a consolidated balance sheet of the
Borrower, and without duplication all Guarantee Obligations of the Borrower and
its Significant Subsidiaries at such date in respect of obligations of any other
Person that in accordance with GAAP would be classified as debt on a
consolidated balance sheet of such Person; provided that, the determination of
“Consolidated Total Debt” shall exclude, without duplication, (a) the
Securitized Bonds, (b) Indebtedness of the Borrower and its Significant
Subsidiaries in an amount equal to the amount of cash held as cash collateral
for any fully cash collateralized letter of credit issued for the account of the
Borrower or any Significant Subsidiary, (c) imputed Indebtedness of the Borrower
or any Significant Subsidiary incurred in connection with power purchase
agreements, (d) any junior subordinated deferrable interest debentures or other
similar securities issued by the Borrower or any of its Subsidiaries after the
Effective Date and (e) as of a date of determination, the amount of any
securities included within the caption “preferred stock” (or any similar
caption) on the consolidated balance sheet, prepared in accordance with GAAP, of
the Borrower and its Subsidiaries as of such date.
 
“Continuing Lender”:  as defined in Section 2.7.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“CPUC”:  the California Public Utilities Commission or its successor.
 
“Credit Event”:  as defined in Section 5.2.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Documentation Agents”:  as defined in the preamble hereto.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Effective Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived.
 
“Eligible Assignee”:  (a) any commercial bank or other financial institution
having a senior unsecured debt rating by Moody’s of A3 or better and by S&P of
A- or better, which is domiciled in a country which is a member of the OECD or
(b) with respect to any Person referred to in the preceding clause (a), any
other Person that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of business all of
the Capital Stock of which is owned, directly or indirectly, by such Person;
provided that in the case of clause (b), the Borrower and the Issuing Lender
shall have consented to the designation of such Person as an Eligible Assignee
(such consent of the Borrower not to be unreasonably withheld).
 

--------------------------------------------------------------------------------

 
6

 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Liabilities”:  as defined in Regulation D of the Board.
 
“Eurocurrency Reserve Requirements”:  of any Lender for any Interest Period as
applied to a Eurodollar Loan, the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
any such percentage shall be so applicable) under any regulations of the Board
or other Governmental Authority having jurisdiction with respect to determining
the maximum reserve requirement (including basic, supplemental and emergency
reserves) for such Lender with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term equal to such Interest Period.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 

--------------------------------------------------------------------------------

 
7

 
 “Event of Default”:  any of the events specified in Section 8, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”:  Securities Exchange Act of 1934, as amended.
 
“Existing Credit Agreement”:  has the meaning set forth in the first recital
paragraph.
 
“Existing Issuing Lender”:  JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA).
 
“Existing Letters of Credit”:  each of the letters of credit issued by the
Existing Issuing Lender under the Existing Credit Agreement and outstanding on
the Effective Date.
 
“Extension Notice”:  as defined in Section 2.7(b).
 
“Extensions of Credit”:  as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all Revolving Loans held by such
Lender then outstanding, (b) such Lender’s Percentage of the L/C Obligations
then outstanding and (c) such Lender’s Percentage of the aggregate principal
amount of Swingline Loans then outstanding.
 
“Facility Fee Rate”:  for any day, the rate per annum determined pursuant to the
grid set forth below, based upon the Ratings then in effect:
 
Level
Rating
S&P/Moody’s
Facility Fee Rate
1
A+/A1 or higher
0.045%
2
A/A2
0.050%
3
A-/A3
0.060%
4
BBB+/Baa1
0.070%
5
BBB/Baa2
0.090%
6
BBB-/Baa3
0.125%
7
BB+/Ba1 or lower
0.150%



 
Subject to the provisions of this paragraph regarding split ratings, changes in
the Facility Fee Rate shall become effective on the date on which S&P and/or
Moody’s changes its relevant Rating.  In the event the Ratings of S&P and
Moody’s are in different levels set forth in the grid above, the higher of the
two Ratings (i.e., the Rating set forth in the grid above opposite the lower
numerical level number) shall govern.  In the event that, at any time, a Rating
is not available from one of such rating agencies, the Facility Fee Rate shall
be determined on the basis of the Rating from the other rating agency.  In the
event that, at any time, Ratings from each such rating agency are not available
for companies generally, the Facility Fee Rate shall be determined on the basis
of the last Rating(s) made available.  In the event that, at any time, such
Ratings are not available for the Borrower but are generally available for other
companies, then the Facility Fee Rate shall be that set forth above opposite
level 7.
 

--------------------------------------------------------------------------------

 
8

 
 “Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“Fee Payment Date”:  (a) the fifth Business Day following the last day of each
March, June, September and December during the Commitment Period, (b) the last
day of the Commitment Period and (c) the last day of each March, June, September
and December after the last day of the Commitment Period, so long as any
principal amount of the Loans or any Reimbursement Obligations remain
outstanding after the last day of the Commitment Period.
 
“FPA”:  the Federal Power Act, as amended, and the rules and regulations
promulgated thereunder.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except as noted below.  In the event that any “Change
in Accounting Principles” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then, upon the request of the Borrower or the Required
Lenders, the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Change in Accounting Principles with the desired result
that the criteria for evaluating the Borrower’s financial condition shall be the
same after such Change in Accounting Principles as if such Change in Accounting
Principles had not been made.  Until such time as such an amendment shall have
been executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Change in Accounting
Principles had not occurred.  “Change in Accounting Principles” refers to
changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or any successor
thereto, the SEC or, if applicable, the Public Company Accounting Oversight
Board.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether
 

--------------------------------------------------------------------------------

 
9



dirrectly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof or (v) to reimburse or indemnify an issuer of a letter of credit, surety
bond or guarantee issued by such issuer in respect of primary obligations of a
primary obligor other than the Borrower or any Significant Subsidiary; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables, including under energy procurement and transportation contracts,
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements (other than
reimbursement obligations, which are not due and payable on such date, in
respect of documentary letters of credit issued to provide for the payment of
goods and services in the ordinary course of business), (g) the liquidation
value of all mandatorily redeemable preferred Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation (provided, that if such Person is not liable for such
obligation, the amount of such Person’s Indebtedness with respect thereto shall
be deemed to be the lesser of the stated amount of such obligation and the value
of the property subject to such Lien), and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements, provided
that Indebtedness as used in this Agreement shall exclude any Non-Recourse
Debt.  The Indebtedness of any Person shall
 

--------------------------------------------------------------------------------

 
10

 
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.
 
“Indenture”:  the Indenture, dated as of April 22, 2005, which supplemented,
amended and restated the Indenture of Mortgage, dated as of March 11, 2004,
between the Borrower and the Indenture Trustee, as supplemented by the First
Supplemental Indenture, dated as of March 23, 2004, the Second Supplemental
Indenture, dated as of April 12, 2004, and as further supplemented or amended
from time to time.
 
“Indenture Trustee”:  The Bank of New York Trust Company, N.A., as successor to
BNY Western Trust Company, and any successor thereto as trustee under the
Indenture.
 
“Information Memorandum”:  the information memorandum dated January 2007, and
furnished to certain Lenders in connection with the syndication of the
Commitments, as supplemented by each and all Specified Exchange Act Filings
filed by the Borrower during the period from September 30, 2006 through the date
of this Agreement.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) nine or twelve months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six or (if available to all Lenders) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day


--------------------------------------------------------------------------------

 
11

 
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii)  the Borrower may not select an Interest Period that would extend beyond
the Termination Date;
(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)  the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.
“Issuing Lender”:  (a) in respect of the Existing Letters of Credit, the
Existing Issuing Lender and (b) in respect of any Letters of Credit issued
hereunder on or after the Effective Date, (i) JPMorgan Chase Bank, N.A. or any
affiliate thereof selected by JPMorgan Chase Bank, N.A. with the consent of the
Borrower (such consent not to be unreasonably withheld) and (ii) any other
Lender selected by the Borrower as an Issuing Lender with the consent of such
Lender and the Administrative Agent.
 
“L/C Commitment”:  $950,000,000.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under issued Letters of Credit that have
not then been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  in respect of any Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender that issued such
Letter of Credit.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Loan”:  any loan made by any Lender pursuant to this Agreement, including
Swingline Loans and Revolving Loans.
 

--------------------------------------------------------------------------------

 
12

 
“Loan Documents”:  this Agreement, the Notes and the Applications and, in each
case, any amendment, waiver, supplement or other modification to any of the
foregoing.
 
“Material Adverse Effect”:  (a) a change in the business, property, operations
or financial condition of the Borrower and its Subsidiaries taken as a whole
that could reasonably be expected to materially and adversely affect the
Borrower’s ability to perform its obligations under the Loan Documents or (b) a
material adverse effect on the validity or enforceability of this Agreement or
any of the other Loan Documents.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Mortgaged Property”:  as defined in the Indenture.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“New Lender Supplement”:  as defined in Section 2.3(b).
 
“New Revolving Credit Lender”:  as defined in Section 2.3(b).
 
“Non-Excluded Taxes”:  as defined in Section 2.16(a).
 
“Non-Extending Lender”:  as defined in Section 2.7.
 
“Non-Procurement Facility Limit”:  $1,050,000,000.
 
“Non-Procurement Letter of Credit”:  a Letter of Credit issued for any purpose
other than energy procurement.
 
“Non-Recourse Debt”:  Indebtedness of the Borrower or any of its Significant
Subsidiaries that is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets, or (b) if such assets are (or are to be) held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.
 
“Non-U.S. Lender”:  as defined in Section 2.16(d).
 
“Notes”:  as defined in Section 2.14(g).
 
“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any
 

--------------------------------------------------------------------------------

 
13

 
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans, the Reimbursement Obligations and all other obligations
and liabilities of the Borrower to the Administrative Agent or to the Issuing
Lender or to any Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Administrative Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise.
 
“OECD”:  the countries constituting the “Contracting Parties” to the Convention
on the Organisation For Economic Co-operation and Development, as such term is
defined in Article 4 of such Convention.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant”:  as defined in Section 10.6(c).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“PCG”:  PG&E Corporation, a California corporation and the holder of
approximately 89% of the issued and outstanding voting Capital Stock of the
Borrower.
 
“Percentage”:  as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Loans then outstanding constitutes
of the aggregate principal amount of the Revolving Loans then outstanding,
provided, that, in the event that the Revolving Loans are paid in full prior to
the reduction to zero of the Total Extensions of Credit, the Percentages shall
be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Procurement L/C Facility Limit”:  $950,000,000.
 

--------------------------------------------------------------------------------

 
14

 
“Properties”:  as defined in Section 4.13(a).
 
“Rating”:  each rating announced by S&P and Moody’s in respect of the Borrower’s
senior unsecured, non credit-enhanced debt.
 
“Refunded Swingline Loans”:  as defined in Section 2.5.
 
“Register”:  as defined in Section 10.6(b).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Extensions of Credit then outstanding.
 
“Requirement of Law”:  as to any Person, the Articles of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.
 
“Revolving Credit Offered Increase Amount”:  as defined in Section 2.3(a).
 
“Revolving Credit Re-Allocation Date”:  as defined in Section 2.3(d).
 
“Revolving Loans”:  as defined in Section 2.1(a).
 
“S&P”:  Standard & Poor’s Ratings Services.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Securitized Bonds”:  any securitized bonds or similar asset-backed securities
that are non-recourse to the Borrower, are issued by a special purpose
subsidiary of the Borrower and
 

--------------------------------------------------------------------------------

 
15

 
are payable from a specific or dedicated rate component, including the
approximately $2,900,000,000 in rate reduction certificates backed by transition
property that were issued in 1997 and the approximately $2,700,000,000 in energy
recovery bonds backed by energy recovery property that the Borrower issued in
2005.
 
“Significant Subsidiary”:  as defined in Article 1, Rule 1-02(w) of
Regulation S-X of the Exchange Act as of the Effective Date, provided that
notwithstanding the foregoing, none of PG&E Funding LLC, PG&E Accounts
Receivable LLC, PG&E Energy Recovery Funding LLC or any other special purpose
finance subsidiary shall constitute a Significant Subsidiary.  Unless otherwise
qualified, all references to a “Significant Subsidiary” or to “Significant
Subsidiaries” in this Agreement shall refer to a Significant Subsidiary or
Significant Subsidiaries of the Borrower.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Specified Exchange Act Filings”:  the Borrower’s Form 10-K annual report for
the year ended December 31, 2005 and each and all of the Form 10-Ks, Form 10-Qs
and Form 8-Ks (and to the extent applicable proxy statements) filed by the
Borrower or PCG with the SEC after December 31, 2005 and prior to the date that
is one Business Day before the date of this Agreement.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at any
one time outstanding not to exceed $200,000,000.
 
“Swingline Lender”:  Citicorp, in its capacity as the lender of Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.4.
 

--------------------------------------------------------------------------------

 
16

 
“Swingline Participation Amount”:  as defined in Section 2.5.
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Termination Date”:  the date that is the fifth anniversary of the Effective
Date or such later date as may be determined pursuant to Section 2.7(b) or such
earlier date as otherwise determined pursuant to Section 2.7.
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments of
all Lenders at such time.
 
“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of all Lenders at such time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“Utilization Fee Rate”:  for any day, 0.050% per annum.
 
1.2  Other Definitional Provisions.  (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b)  As used herein and, except as otherwise provided therein, in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to the Borrower and its
Significant Subsidiaries defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
 
(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 



--------------------------------------------------------------------------------


 
17

 
(e)  The Borrower shall not be required to perform, nor shall it be required to
guarantee the performance of, any of the affirmative covenants set forth in
Section 6 that apply to any of its Significant Subsidiaries nor shall any of the
Borrower’s Significant Subsidiaries be required to perform, nor shall any of
such Significant Subsidiaries be required to guarantee the performance of, any
of the Borrower’s affirmative covenants set forth in Section 6 or any of the
affirmative covenants set forth in Section 6 that apply to any other Significant
Subsidiary; provided, that nothing in this Section 1.2(e) shall prevent the
occurrence of a Default or an Event of Default arising out of the Borrower’s
failure to cause any Significant Subsidiary to comply with the provisions of
this Agreement applicable to such Significant Subsidiary.
 
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1  Commitments.   (a)   Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (“Revolving Loans”) to
the Borrower from time to time on or after the Effective Date and during the
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Commitment; provided that, (x) subject to Section 10.1, the aggregate
outstanding principal amount of all Loans plus the aggregate outstanding amount
of L/C Obligations in respect of Non-Procurement Letters of Credit may not at
any time exceed the Non-Procurement Facility Limit and (y) after giving effect
to the Revolving Loans requested to be made, the aggregate amount of the
Available Commitments shall not be less than zero.  During the Commitment
Period, the Borrower may use the Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9.
 
(b)  The Borrower shall repay all outstanding Revolving Loans on the Termination
Date.
 
2.2  Procedure for Revolving Loan Borrowing.  The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans) specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing
under the Commitments shall be in an amount equal to $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if the then aggregate Available
Commitments are less than $1,000,000, such lesser amount); provided, that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Commitments that are ABR Loans in other amounts pursuant to Section 2.5.  Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof.  Each Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00
 



--------------------------------------------------------------------------------


18
 
 
Noon, New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.
 
2.3  Commitment Increases.
 
(a)  In the event that the Borrower wishes to increase the Total Commitments at
any time when no Default or Event of Default has occurred and is continuing (or
shall result of such increase) and subject to obtaining all necessary regulatory
approvals, it shall notify the Administrative Agent in writing of the amount
(the “Revolving Credit Offered Increase Amount”) of such proposed increase (such
notice, a  “Commitment Increase Notice”) which shall be in a minimum amount
equal to $10,000,000 and shall not exceed, in the aggregate,
$1,000,000,000.  The Borrower shall offer each of the Lenders the opportunity to
provide such Lender’s Percentage of the Revolving Credit Offered Increase
Amount, and if any Lender declines such offer, in whole or in part, the Borrower
may offer such declined amount to (i) other Lenders and/or (ii) other banks,
financial institutions or other entities with the consent of the Administrative
Agent and, unless any such other bank, financial institution or other entity
would qualify as an Eligible Assignee, the Issuing Lender (which consents of the
Administrative Agent and the Issuing Lender shall not be unreasonably withheld
or delayed).  The Commitment Increase Notice shall specify the Lenders and/or
banks, financial institutions or other entities that will be requested to
provide such Revolving Credit Offered Increase Amount.  The Borrower or, if
requested by the Borrower, the Administrative Agent will notify such Lenders,
and/or banks, financial institutions or other entities of such offer.
 
(b)  Any additional bank, financial institution or other entity which the
Borrower selects to offer a portion of the increased Total Commitments and which
elects to become a party to this Agreement and obtain a Commitment in an amount
so offered and accepted by it pursuant to Section 2.3(a) shall execute a new
lender supplement (the “New Lender Supplement”) with the Borrower, the Issuing
Lender and the Administrative Agent, substantially in the form of Exhibit A,
whereupon such bank, financial institution or other entity (herein called a “New
Revolving Credit Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, provided that the Commitment of any such New
Revolving Credit Lender shall be in an amount not less than $5,000,000.
 
(c)  Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.3(a) shall, in each case, execute a Commitment
Increase Supplement with the Borrower, the Issuing Lender and the Administrative
Agent, substantially in the form of Exhibit B, whereupon such Lender shall be
bound by and entitled to the benefits of this Agreement with respect to the full
amount of its Commitment as so increased.
 
(d)  If any bank, financial institution or other entity becomes a New Revolving
Credit Lender pursuant to Section 2.3(b) or any Lender’s Commitment is increased
pursuant to Section 2.3(c), additional Revolving Loans made on or after the
effectiveness thereof (the “Revolving Credit Re-Allocation Date”) shall be made
pro rata based on the Percentages in
 
 

--------------------------------------------------------------------------------


19

 
effect on and after such Revolving Credit Re-Allocation Date (except to the
extent that any such pro rata borrowings would result in any Lender making an
aggregate principal amount of Revolving Loans in excess of its Commitment, in
which case such excess amount will be allocated to, and made by, such New
Revolving Credit Lenders and/or Lenders with such increased Commitments to the
extent of, and pro rata based on, their respective Commitments otherwise
available for Revolving Loans), and continuations of Eurodollar Loans
outstanding on such Revolving Credit Re-Allocation Date shall be effected by
repayment of such Eurodollar Loans on the last day of the Interest Period
applicable thereto and the making of new Eurodollar Loans pro rata based on such
new Percentages.  In the event that on any such Revolving Credit Re-Allocation
Date there is an unpaid principal amount of ABR Loans, the Borrower shall make
prepayments thereof and borrowings of ABR Loans so that, after giving effect
thereto, the ABR Loans outstanding are held pro rata based on such new
Percentages.  In the event that on any such Revolving Credit Re-Allocation Date
there is an unpaid principal amount of Eurodollar Loans, such Eurodollar Loans
shall remain outstanding with the respective holders thereof until the
expiration of their respective Interest Periods (unless the Borrower elects to
prepay any thereof in accordance with the applicable provisions of this
Agreement), and interest on and repayments of such Eurodollar Loans will be paid
thereon to the respective Lenders holding such Eurodollar Loans pro rata based
on the respective principal amounts thereof outstanding.
 
(e)  Notwithstanding anything to the contrary in this Section 2.3, (i) no Lender
shall have any obligation to increase its Commitment unless it agrees to do so
in its sole discretion and unless the Administrative Agent and the Issuing
Lender consent to such increase (which consents of the Administrative Agent and
the Issuing Lender shall not be unreasonably withheld or delayed) and (ii) in no
event shall any transaction effected pursuant to this Section 2.3 (A) cause the
Total Commitments to exceed $3,000,000,000 or (B) occur at a time at which a
Default or an Event of Default has occurred and is continuing.
 
(f)  The Administrative Agent shall have received on or prior to the Revolving
Credit Re-Allocation Date, for the benefit of the Lenders, (i) a legal opinion
of counsel to the Borrower covering such matters as are customary for
transactions of this type as may be reasonably requested by the Administrative
Agent, which opinions shall be substantially the same, to the extent
appropriate, as the opinions rendered by counsel to the Borrower on the
Effective Date and (ii) certified copies of resolutions of the board of
directors of the Borrower authorizing the Borrower to borrow the Revolving
Credit Offered Increase Amount.
 
2.4  Swingline Commitment.   (a)   Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Commitments from time to time on or after the
Effective Date during the Commitment Period by making swingline loans
(“Swingline Loans”) to the Borrower; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment or the Swingline Lender’s
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, (x) the aggregate amount of the Available
Commitments would be less than zero or (y) subject to Section 10.1, the
aggregate outstanding principal amount of all Loans plus the aggregate
outstanding amount of L/C
 

--------------------------------------------------------------------------------


20

 
Obligations in respect of Non-Procurement Letters of Credit would exceed the
Non-Procurement Facility Limit.  During the Commitment Period, the Borrower may
use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swingline Loans shall be ABR
Loans only.
 
(b)  The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on or prior to the date that is the earlier of
(i) 30 days after the date such Swingline Loan is made and (ii) the Termination
Date; provided that on each date on which a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.
 
2.5  Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)  Whenever the Borrower wishes to borrow Swingline Loans, it shall
give the Swingline Lender irrevocable telephonic notice confirmed promptly in
writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period).  Each borrowing
under the Swingline Commitment shall be in an amount equal to $100,000 or a
whole multiple thereof.  Not later than 2:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.
 
(b)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan, in an amount equal to such Lender’s Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Lender shall make the amount
of such Revolving Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice.  The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans.  The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the Lenders are not sufficient to repay in full such Refunded Swingline Loans.
 
(c)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.5(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by
 

--------------------------------------------------------------------------------


21

 
Section 2.5(b), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.5(b), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.
 
(d)  Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e)  Each Lender’s obligation to make the Loans referred to in Section 2.5(b)
and to purchase participating interests pursuant to Section 2.5(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
 
2.6  Facility Fees, Utilization Fees, etc.  (a)  The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a facility fee for the
period from and including the date hereof to the last day of the Commitment
Period, computed at the Facility Fee Rate on the Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date, commencing on the first such date to occur after the date
hereof.  In addition, if the principal amount of any Loan, or any Reimbursement
Obligations, shall remain outstanding and unpaid after the last day of the
Commitment Period, the Borrower agrees to pay to the Administrative Agent, for
the account of each Lender, a facility fee for the period from the last day of
the Commitment Period until the date on which such amounts are repaid in full,
computed at the Facility Fee Rate on such amounts, payable quarterly in arrears
on each Fee Payment Date, commencing on the first such date after the last day
of the Commitment Period.
 
(b)  If the average daily aggregate principal amount of the Loans and L/C
Obligations outstanding for the calendar quarter preceding a Fee Payment Date
(or such shorter period beginning with the date hereof or ending with the
Termination Date) is greater than 50% of the daily average Total Commitments for
such calendar quarter or period, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a utilization fee at the
 

--------------------------------------------------------------------------------


22

 
Utilization Fee Rate on such average daily aggregate principal amount of the
Loans and the L/C Obligations outstanding during such calendar quarter (or
shorter period), payable in arrears on each Fee Payment Date.
 
(c)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any written, duly executed fee
agreements with the Administrative Agent and to perform any other obligations
contained therein.
 
2.7  Termination or Reduction of Commitments; Extension of Termination
Date.  (a)   The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Commitments
or, from time to time, to reduce the amount of the Commitments; provided that no
such termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans and Swingline Loans
made on the effective date thereof, the Total Extensions of Credit would exceed
the Total Commitments.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Commitments then in effect.
 
(b)  The Borrower may, by written notice to the Administrative Agent (such
notice being an “Extension Notice”) given no more frequently than once in each
calendar year, request the Lenders to consider an extension of the then
applicable Termination Date to a later date.  The Administrative Agent shall
promptly transmit any Extension Notice to each Lender.  Each Lender shall notify
the Administrative Agent whether it wishes to extend the then applicable
Termination Date not later than 30 days after the date of such Extension Notice,
and any such notice given by a Lender to the Administrative Agent, once given,
shall be irrevocable as to such Lender.  Any Lender which does not expressly
notify the Administrative Agent prior to the expiration of such thirty-day
period that it wishes to so extend the then applicable Termination Date shall be
deemed to have rejected the Borrower’s request for extension of such Termination
Date.  Lenders consenting to extend the then applicable Termination Date are
hereinafter referred to as “Continuing Lenders”, and Lenders declining to
consent to extend such Termination Date (or Lenders deemed to have so declined)
are hereinafter referred to as “Non-Extending Lenders”.  If the Required Lenders
have elected (in their sole and absolute discretion) to so extend the
Termination Date, the Administrative Agent shall promptly notify the Borrower of
such election by the Required Lenders, and effective on the date which is
30 days after the date of such notice by the Administrative Agent to the
Borrower, the Termination Date shall be automatically and immediately so
extended.  No extension will be permitted hereunder without the consent of the
Required Lenders.  Upon the delivery of an Extension Notice and upon the
extension of the Termination Date pursuant to this Section, the Borrower shall
be deemed to have represented and warranted on and as of the date of such
Extension Notice and the effective date of such extension, as the case may be,
that no Default or Event of Default has occurred and is
continuing.  Notwithstanding anything contained in this Agreement to the
contrary, no Lender shall have any obligation to extend the Termination Date,
and each Lender may at its option, unconditionally and without cause, decline to
extend the Termination Date.
 
(c)  If the Termination Date shall have been extended in accordance with this
Section, all references herein to the “Termination Date” (except with respect to
any Non-Extending Lender) shall refer to the Termination Date as so extended.
 

--------------------------------------------------------------------------------


23

 
(d)  If any Lender shall determine (or be deemed to have determined) not to
extend the Termination Date as requested by any Extension Notice given by the
Borrower pursuant to this Section, the Commitment of such Non-Extending Lender
(including the obligations of such Lender under Section 2.5 and 3.4) shall
terminate on the Termination Date without giving any effect to such proposed
extension, and the Borrower shall on such date pay to the Administrative Agent,
for the account of such Non-Extending Lender, the principal amount of, and
accrued interest on, such Non-Extending Lender’s Loans and outstanding
Reimbursement Obligations, together with any amounts payable to such Lender
pursuant to Section 2.17 and any and all fees or other amounts owing to such
Non-Extending Lender under this Agreement; provided that if the Borrower has
replaced such Non-Extending Lender pursuant to paragraph (e) below then the
provisions of such paragraph shall apply.  The Total Commitments (but not, for
the avoidance of doubt, except as hereinafter provided, the L/C Commitment)
shall be reduced by the amount of the Commitment of such Non-Extending Lender to
the extent the Commitment of such Non-Extending Lender has not been transferred
to one or more Continuing Lenders pursuant to paragraph (e) below, provided
that, if the Total Commitments, after giving effect to the reduction in the
Total Commitments due to Non-Extending Lenders which are not replaced pursuant
to paragraph (e) below, is less than the L/C Commitment, the L/C Commitment
shall be reduced by an amount equal to such excess.
 
(e)  A Non-Extending Lender shall be obligated, at the request of the Borrower
and subject to (i) payment by the successor Lender described below to the
Administrative Agent for the account of such Non-Extending Lender of the
principal amount of, and accrued interest on, such Non-Extending Lender’s Loans,
and (ii) payment by the Borrower to such Non-Extending Lender of any amounts
payable to such Non-Extending Lender pursuant to Section 2.17 (as if the
purchase of such Non-Extending Lender’s Loans constituted a prepayment thereof)
and any and all fees or other amounts owing to such Non-Extending Lender under
this Agreement, to transfer without recourse, representation, warranty (other
than a representation that such Lender has not created an adverse claim on its
Loans) or expense to such Non-Extending Lender, at any time prior to the
Termination Date applicable to such Non-Extending Lender, all of such
Non-Extending Lender’s rights and obligations hereunder to another financial
institution or group of financial institutions nominated by the Borrower and
willing to participate as a successor Lender in the place of such Non-Extending
Lender; provided that, if such transferee is not already a Lender, (1) such
transferee satisfies all the requirements of this Agreement, and (2) the
Administrative Agent and, with respect to any replacement Lender that is not an
Eligible Assignee, each Issuing Lender shall have consented to such transfer,
which consent shall not be unreasonably withheld or delayed.  Each such
transferee successor Lender shall be deemed to be a Continuing Lender hereunder
in replacement of the transferor Non-Extending Lender and shall enjoy all rights
and assume all obligations on the part of such Non-Extending Lender set forth in
this Agreement.  Each such transfer shall be effected pursuant to an Assignment
and Assumption.
 
(f)  If the Termination Date shall have been extended in respect of Continuing
Lenders in accordance with this Section, any notice of borrowing pursuant to
Section 2.2 or 2.5 specifying a Borrowing Date occurring after the Termination
Date applicable to a Non-Extending Lender or requesting an Interest Period
extending beyond such date shall (i) have no effect in respect of such
Non-Extending Lender and (ii) not specify a requested aggregate


 

--------------------------------------------------------------------------------

 
24

principal amount exceeding the aggregate Available Commitments (calculated on
the basis of the Commitments of the Continuing Lenders).
 
2.8  Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.17.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid.  Partial prepayments of Revolving Loans which shall
be in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Partial prepayments of Swingline Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof.
 
2.9  Conversion and Continuation Options.   (a)   The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Required Lenders have determined in their sole discretion not to permit
such conversions.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.
 
(b)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Required Lenders have determined in their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.



--------------------------------------------------------------------------------


 
25

 
2.10  Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than 15 Eurodollar Tranches shall be
outstanding at any one time.
 
2.11  Interest Rates and Payment Dates.   (a)   Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a default rate per annum equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any facility fee, utilization
fee, letter of credit fee, or any other fee payable (excluding any expenses or
other indemnity) hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a default rate per annum equal to the rate then applicable to ABR Loans plus
2%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (as well after as before
judgment).Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.12  Computation of Interest and Fees.   (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Base Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall constitute prima facie evidence of such
amounts.  The Administrative Agent shall, at the request of the Borrower or any
Lender, deliver to the Borrower or such Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.11(a).
 

--------------------------------------------------------------------------------


26

 
2.13  Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.
 
2.14  Pro Rata Treatment and Payments; Notes.   (a)   Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made prorata according to the respective Percentages of the Lenders.
 
(b)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made prorata according
to the respective outstanding principal amounts of the Revolving Loans then held
by the Lenders.  Each payment in respect of Reimbursement Obligations in respect
of any Letter of Credit shall be made to the Issuing Lender that issued such
Letters of Credit.
 
(c)  Notwithstanding anything to the contrary herein, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, Reimbursement Obligations, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 4:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders or the Issuing Lenders, as applicable, at the Funding Office, in
Dollars and in immediately available funds.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar
 

--------------------------------------------------------------------------------


27

 
month, in which event such payment shall be made on the immediately preceding
Business Day.  In the case of any extension of any payment of principal pursuant
to the preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
 
(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans from
the Borrower within 30 days after written demand therefor.
 
(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
(f)  The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note (a “Note”) of the Borrower evidencing any Revolving Loans of
such Lender, substantially in the form of Exhibit H, with appropriate insertions
as to date and principal amount; provided, that delivery of Notes shall not be a
condition precedent to the occurrence of the Effective Date or the making of
Loans on the Effective Date.
 
2.15  Requirements of Law.   (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 

--------------------------------------------------------------------------------

 
28

 
(i)  shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes and Other Taxes covered by
Section 2.16 and net income taxes and franchise taxes imposed in lieu of net
income taxes);
 
(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate, which
requirements are generally applicable to loans made by such Lender; or
 
(iii)  shall impose on such Lender any other condition that is generally
applicable to loans made by such Lender;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
within ten Business Days after its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided, however, that no Lender shall be entitled to demand such compensation
more than 90 days following (x) the last day of the Interest Period in respect
of which such demand is made or (y) the repayment of the Loan or Swingline Loan
in respect of which such demand is made, and no Issuing Lender shall be entitled
to demand such compensation more than 90 days following the expiration or
termination (by drawing or otherwise) of the Letter of Credit issued by it in
respect of which such demand is made.
 
(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.


 

--------------------------------------------------------------------------------

 
29

 
(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall constitute prima facie evidence of such costs or
amounts.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect not to exceed twelve months.  The obligations of the
Borrower pursuant to this Section shall survive for 90 days after the
termination of this Agreement and the payment of the Loans and all other amounts
then due and payable hereunder.
 
2.16  Taxes.   (a)    All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
(i) net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document) and (ii) any branch profits
tax imposed by the United States.  If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of any original official receipt received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority, the Borrower
shall indemnify the Administrative Agent and the Lenders for any
 

--------------------------------------------------------------------------------


30

 
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
 
(d)  Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non U.S. Lender is not legally able to deliver; provided, however, if any
Non-U.S. Lender fails to file forms with the Borrower and the Administrative
Agent (or, in the case of a Participant, with the Lender from which the related
participation was purchased) on or before the date the Non-U.S. Lender becomes a
party to this Agreement (or, in the case of a Participant, on or before the date
such Participant purchased the related participation) entitling the Non-U.S.
Lender to a complete exemption from United States withholding taxes at such
time, such Non-U.S. Lender shall not be entitled to receive any increased
payments from the Borrower with respect to United States withholding taxes under
paragraph (a) of this Section, except to the extent that the Non-U.S. Lender’s
assignor (if any) was entitled, at the time of the assignment to the Non-U.S.
Lender, to receive additional amounts from the Borrower with respect to United
States withholding taxes.
 
(e)  A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
 
(f)  If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of
 

--------------------------------------------------------------------------------


31

 
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.16 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
 
(g)  The agreements in this Section shall survive for one year after the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
2.17  Indemnity.  The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss (other than the loss of Applicable Margin)
or expense that such Lender may sustain or incur as a consequence of (a) default
by the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans after the Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive for 90 days after the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
 
2.18  Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15 or 2.16(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole but reasonable judgment of such Lender, cause such Lender and
its lending office(s) to suffer no unreimbursed economic disadvantage or any
legal or regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.15 or 2.16(a).
 
2.19  Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests (on its behalf or any of its Participants)
reimbursement for amounts owing pursuant to Section 2.15 or 2.16(a) or
(b) defaults in its obligation to make Loans hereunder, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.18 which eliminates the
continued need for payment of amounts owing pursuant to Section 2.15 or 2.16(a),
(iv) the replacement financial institution
 

--------------------------------------------------------------------------------


32

 
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.17 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.15 or
2.16(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
 
SECTION 3.  LETTERS OF CREDIT
 
3.1  L/C Commitment.  From and after the Effective Date, each Existing Letter of
Credit shall, subject to the terms and conditions hereof, constitute a Letter of
Credit hereunder.  Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
3.4(a), agrees to issue standby and commercial letters of credit (the letters of
credit issued on and after the Effective Date pursuant to this Section 3,
together with the Existing Letters of Credit, collectively, the “Letters of
Credit”) for the account of the Borrower on any Business Day on or after the
Effective Date and during the Commitment Period in such form as may be approved
from time to time by such Issuing Lender; provided, that no Issuing Lender shall
issue, amend, extend or renew any Letter of Credit (and no Existing Letter of
Credit may become a Letter of Credit hereunder) if, after giving effect to such
issuance, amendment, extension or renewal (or to the transfer of such Existing
Letter of Credit hereunder, as the case may be), (i) the L/C Obligations would
exceed the L/C Commitment, (ii) the aggregate amount of the Available
Commitments would be less than zero, (iii) if the purpose of such Letter of
Credit is energy procurement, the aggregate outstanding amount of L/C
Obligations in respect of Letters of Credit issued for energy procurement
purposes would exceed the Procurement L/C Facility Limit or (iv) subject to
Section 10.1, if such Letter of Credit is a Non-Procurement Letter of Credit,
the aggregate outstanding amount of L/C Obligations in respect of
Non-Procurement Letters of Credit (A) plus the aggregate outstanding amount of
L/C Obligations in respect of Letters of Credit issued for energy procurement
purposes would exceed the L/C Commitment or (B) plus the aggregate outstanding
principal amount of all Loans would exceed the Non-Procurement Facility
Limit.  The Administrative Agent, the Issuing Lenders and the Lenders shall be
entitled to rely conclusively on the Borrower’s statements in determining
whether the limitation set forth in clauses (iii) and (iv) of the preceding
sentence are satisfied; and the Administrative Agent, the Issuing Lenders and
the Lenders shall not be required to maintain any records with respect to
whether or not the Procurement L/C Facility Limit is exceeded at any time.  Each
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the Termination Date; provided
that any Letter of Credit with a oneyear term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).
 

--------------------------------------------------------------------------------

 
33

 
(b)     No Issuing Lender shall at any time be obligated to issue, amend, extend
or renew any Letter of Credit hereunder if such issuance, amendment, extension
or renewal would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.
 
3.2  Procedure for Issuance of Letters of Credit.  The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request.  Concurrently with the delivery of an Application to an Issuing
Lender, the Borrower shall deliver a copy thereof to the Administrative Agent
and the Administrative Agent shall provide notice of such request to the
Lenders.  Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than three Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto).  Promptly after issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower.  Each Issuing Lender shall promptly give notice to the Administrative
Agent of the issuance of each Letter of Credit issued by such Issuing Lender
(including the amount thereof), and shall provide a copy of such Letter of
Credit to the Administrative Agent as soon as possible after the date of
issuance.
 
3.3  Fees and Other Charges.
 
(a)  The Borrower will pay a fee on the aggregate drawable amount of all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans, shared ratably among the
Lenders in accordance with their respective Percentages and payable quarterly in
arrears on each Fee Payment Date after the issuance date.  In addition, the
Borrower shall pay to the relevant Issuing Lender for its own account a fronting
fee on the aggregate drawable amount of all outstanding Letters of Credit issued
in an amount to be agreed between the Borrower and such Issuing Lender, payable
quarterly in arrears on each Fee Payment Date after the issuance date.
 
(b)  In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending, renewing or otherwise administering any Letter of Credit.
 
3.4  L/C Participations.
 
(a)  Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C
 

--------------------------------------------------------------------------------


34

 
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Percentage in each Issuing Lender’s obligations and rights under
each Letter of Credit issued by such Issuing Lender hereunder and the amount of
each draft paid by such Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent for the account of such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein (and thereafter the Administrative
Agent shall promptly pay to such Issuing Lender) an amount equal to such L/C
Participant’s Percentage of the amount of such draft, or any part thereof, that
is not so reimbursed.  Each L/C Participant’s obligation to pay such amount
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Borrower or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
(b)  If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans.  A certificate of the Administrative
Agent submitted on behalf of an Issuing Lender to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
 
(c)  Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for
 

--------------------------------------------------------------------------------


35

 
the account of such L/C Participant (and thereafter the Administrative Agent
will promptly distribute to such  L/C Participant) its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to the Administrative Agent for the account of such
Issuing Lender (and thereafter the Administrative Agent shall promptly return to
such Issuing Lender) the portion thereof previously distributed by such Issuing
Lender.
 
3.5  Reimbursement Obligation of the Borrower.  The Borrower agrees to reimburse
each Issuing Lender on (i) the Business Day on which the Borrower receives
notice from an Issuing Lender of a draft drawn on a Letter of Credit issued by
such Issuing Lender and paid by such Issuing Lender, if such notice is received
on such Business Day prior to 11:00 A.M., New York City time, or (ii) if
clause (i) above does not apply, the Business Day immediately following the day
on which the Borrower receives such notice, for the amount of (a) such draft so
paid and (b) any taxes, fees, charges or other costs or expenses incurred by
such Issuing Lender in connection with such payment which are obligations of the
Borrower hereunder (the amounts described in the foregoing clauses (a) and (b)
in respect of any drawing, collectively, the “Payment Amount”).  Each such
payment shall be made to such Issuing Lender at its address for notices
specified herein in lawful money of the United States of America and in
immediately available funds.  Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.11(b) and (ii) thereafter, Section 2.11(c).  Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.1 of
ABR Loans (or, at the option of the Administrative Agent and the Swingline
Lender in their sole discretion, a borrowing pursuant to Section 2.4 of
Swingline Loans) in the amount of such drawing.  The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Loans (or, if applicable, Swingline Loans) could be made, pursuant to
Section 2.1 (or, if applicable, Section 2.4), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.
 
3.6  Obligations Absolute.  The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person; other than with respect to any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents found to constitute gross
negligence or willful misconduct or not in accordance with the standards of care
specified in the Uniform Commercial ode of the State of New York.  The Borrower
also agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and the Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or
 

--------------------------------------------------------------------------------


36

 
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions which resulted from the gross negligence or
willful misconduct of such Issuing Lender.  The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
or care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.
 
3.7  Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited, in the absence of gross negligence or
willful misconduct or failure to act in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment appear on their face to be
in conformity with such Letter of Credit.
 
3.8  Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
 
3.9  Actions of Issuing Lenders.  Each Issuing Lender shall be entitled to rely,
and shall be fully protected in relying, upon any draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by such Issuing Lender.  Each
Issuing Lender shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  Notwithstanding any other
provision of this Section, as between the Issuing Lenders and the Lenders, each
Issuing Lender shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Letter of Credit.
 
3.10  Borrower’s Indemnification.  The Borrower hereby agrees to indemnify and
hold harmless each Lender, each Issuing Lender and the Administrative Agent, and
their respective directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses which such
Lender, such Issuing Lender or the
 

--------------------------------------------------------------------------------


37

 
Administrative Agent may incur (or which may be claimed against such Lender,
such Issuing Lender or the Administrative Agent by any Person whatsoever) by
reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Letter of Credit or any actual or
proposed use of any Letter of Credit, including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which such Issuing Lender may
incur by reason of or in connection with (i) the failure of any other Lender to
fulfill or comply with its obligations to an Issuing Lender hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of an Issuing Lender
issuing any Letter of Credit which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit does not require that any drawing by any
such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuing Lender, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any Issuing Lender or the Administrative Agent for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (x) the willful misconduct or gross negligence of such
Issuing Lender in determining whether a request presented under any Letter of
Credit complied with the terms of such Letter of Credit and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York or (y) such Issuing Lender’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit.  Nothing in this Section is intended to
limit the obligations of the Borrower under any other provision of this
Agreement.
 
3.11  Lenders’ Indemnification.  Each Lender shall, ratably in accordance with
its Percentage, indemnify each Issuing Lender, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or failure to comply with the standard of care specified in the
Uniform Commercial Code of the State of New York or such Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
Credit) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement,
to amend and restate the Existing Credit Agreement and to make the Loans and
issue or participate in the Letters of Credit, the Borrower hereby represents
and warrants to the Administrative Agent and each Lender, on the Effective Date
and, except as provided in Section 5.2(b), on the date of each Credit Event
hereunder after the Effective Date, that:
 
4.1  Financial Condition.  The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of December 31, 2006, and the
related consolidated statement of operations and cash flows for the fiscal year
ended on such date, reported on by Deloitte & Touche LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of such date, and the consolidated
 

--------------------------------------------------------------------------------


38

 
results of its operations and its consolidated cash flows for the respective
fiscal year then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved.
 
4.2  No Change.  Since December 31, 2006, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect,
except as disclosed in the Specified Exchange Act Filings.
 
4.3  Existence; Compliance with Law.  Each of the Borrower and its Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has the corporate power and
corporate authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
4.4  Power; Authorization; Enforceable Obligations.  The Borrower has the
corporate power and corporate authority to make, deliver and perform the Loan
Documents and to obtain extensions of credit hereunder.  The Borrower has taken
all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents and to authorize the extensions of credit on
the terms and conditions of this Agreement.  No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents (other than the
Indenture), except (i) consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect, (ii) any consent,
authorization or filing that may be required in the future the failure of which
to make or obtain could not reasonably be expected to have a Material Adverse
Effect and (iii) applicable regulatory requirements (including the approval of
the CPUC) prior to foreclosure under the Indenture.  This Agreement has been,
and each other Loan Document upon execution and delivery will be, duly executed
and delivered.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by (x) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, laws of general application related to the
enforceability of securities secured by real estate and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)
and (y) applicable regulatory requirements (including the approval of the CPUC)
prior to foreclosure under the Indenture.
 
4.5  No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate in any material
respect any Requirement of Law or any Contractual Obligation of the Borrower or
any of its Significant Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties
 

--------------------------------------------------------------------------------


39

 
or revenues pursuant to any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Indenture).
 
4.6  Litigation.  (a) No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against the Borrower or any of its
Significant Subsidiaries or against any of their material respective properties
or revenues with respect to any of the Loan Documents.
 
(b)  No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Significant
Subsidiaries or against any of their material respective properties or revenues,
except as disclosed in the Specified Exchange Act Filings, that could reasonably
be expected to have a Material Adverse Effect.
 
4.7  No Default.  No Default or Event of Default has occurred and is continuing.
 
4.8  Taxes.  The Borrower and each of its Significant Subsidiaries has filed or
caused to be filed all Federal and state returns of income and franchise taxes
imposed in lieu of net income taxes and all other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or with respect to any claims or assessments for taxes made against it
or any of its property by any Governmental Authority (other than (i) any amounts
the validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Significant Subsidiaries, as
applicable, and (ii) claims which could not reasonably be expected to have a
Material Adverse Effect).  No tax Liens have been filed against the Borrower or
any of its Significant Subsidiaries other than (A) Liens for taxes which are not
delinquent or (B) Liens for taxes which are being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or any of its Significant
Subsidiaries, as applicable.
 
4.9  Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.
 
4.10  ERISA.  Neither a Reportable Event (other than the Post-event Notices of
Reportable Events filed with the PBGC on May 2, 2001, in respect of the April 6,
2001, bankruptcy filing of the Borrower, on July 16, 2003, in respect of the
July 8, 2003, bankruptcy filing of National Energy & Gas Transmission (“NEGT”),
and on November 4, 2004, in respect of the departure of NEGT from the Borrower
controlled group of companies on October 29, 2004) nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied with the applicable provisions of ERISA and the Code, except, in
each case, to the extent that any such Reportable Event, “accumulated funding
deficiency” or failure to comply with the
 

--------------------------------------------------------------------------------


40

 
applicable provisions of ERISA or the Code could not reasonably be expected to
result in a Material Adverse Effect.  No termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period.  The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount.  Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made.  No such Multiemployer
Plan is in Reorganization or Insolvent.
 
4.11  Investment Company Act; Other Regulations.  The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  On the
date hereof, the Borrower is not subject to regulation under any Requirement of
Law (other than (a) Regulation X of the Board and (b) Sections 817-830, and
Sections 701 and 851 of the California Public Utilities Code) that limits its
ability to incur Indebtedness under this Agreement.
 
4.12  Use of Proceeds.  The proceeds of the Revolving Loans, the Swingline Loans
and the Letters of Credit shall be used (i) to refinance any debt outstanding
under the Existing Credit Agreement, (ii) for working capital purposes and
(iii) for general corporate purposes, including commercial paper back-up.
 
4.13  Environmental Matters.  Except as (i) disclosed in the Specified Exchange
Act Filings or (ii) in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
 
(a)  the facilities and properties owned, leased or operated by the Borrower and
its Significant Subsidiaries (the “Properties”) do not contain, and, to the
Borrower’s knowledge, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or, to the Borrower’s knowledge, would
give rise to liability under, any Environmental Law;
 
(b)  neither the Borrower nor any of its Significant Subsidiaries has received
or is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by the Borrower and its Significant Subsidiaries (the “Business”), nor
does the Borrower have knowledge or reason to believe that any such notice will
be received or is being threatened;
 
(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that, to
the Borrower’s
 

--------------------------------------------------------------------------------


41

 
knowledge, would give rise to liability under, any Environmental Law, nor have
any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that, to the Borrower’s knowledge, would give rise to liability under,
any applicable Environmental Law;
 
(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Significant Subsidiaries is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
 
(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any of its Significant Subsidiaries in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that, to the Borrower’s knowledge,
would give rise to liability under Environmental Laws;
 
(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g)  neither the Borrower nor any of its Significant Subsidiaries has assumed
any liability of any other Person under Environmental Laws.
 
4.14  Accuracy of Information, etc.  No statement or information (other than
projections, if any, and proforma information) contained in this Agreement, any
other Loan Document, the Information Memorandum or any other document,
certificate or statement furnished by or on behalf of the Borrower to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Information Memorandum, as of the date
of this Agreement), any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements contained herein or therein not
misleading when taken as a whole.  The projections, if any, and proforma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.  As of February 26, 2007, there is no fact known to the
Borrower that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents, in
the Information Memorandum (including any attachments thereto), the Specified
Exchange Act Filings or in any other documents, certificates and statements
furnished to the Administrative Agent and the
 

--------------------------------------------------------------------------------


42

 
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
4.15  Regulatory Matters.  Solely by virtue of the execution, delivery and
performance of, or the consummation of the transactions contemplated by this
Agreement, no Lender shall be or become subject to regulation (a) under the FPA
or (b) as a “public utility” or “public service corporation” or the equivalent
under any Requirement of Law.
 
SECTION 5.  CONDITIONS PRECEDENT
 
5.1  Conditions to the Effective Date.  The occurrence of the Effective Date and
the amendment and restatement of the Existing Credit Agreement is subject to the
satisfaction of the following conditions precedent on or before March 5, 2007:
 
(a)  Credit Agreement.  The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A.
 
(b)  Financial Statements.  The Lenders shall have received the financial
statements described in Section 4.1; provided, however, that this condition
shall be satisfied if the financial statements described in Section 4.1 have
been filed with the SEC prior to the Effective Date.
 
(c)  Consents and Approvals.  All governmental and third party consents and
approvals necessary in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby shall have been obtained and
be in full force and effect; and the Administrative Agent shall have received a
certificate of a Responsible Officer to the foregoing effect.
 
(d)  Fees.  The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Effective Date.
 
(e)  Closing Certificate; Certified Articles of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Effective Date, substantially in the form of Exhibit D,
with appropriate insertions and attachments, including the articles of
incorporation of the Borrower certified by the Secretary of State of the State
of California, and (ii) a good standing certificate for the Borrower from the
Secretary of State of the State of California; such closing certificate shall
contain a confirmation by the Borrower that the conditions precedent set forth
in this Section 5.1 have been satisfied.
 
(f)  Legal Opinion.  The Administrative Agent shall have received the legal
opinion of Orrick, Herrington & Sutcliffe LLP, counsel to the Borrower,
substantially in the form of Exhibit F.

--------------------------------------------------------------------------------


 
43

 
(g)  Representations and Warranties.  Each of the representations and warranties
made by the Borrower in this Agreement that does not contain a materiality
qualification shall be true and correct in all material respects on and as of
the Effective Date, and each of the representations and warranties made by the
Borrower in this Agreement that contains a materiality qualification shall be
true and correct on and as of the Effective Date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true and correct in all material respects,
or true and correct, as the case may be, as of such earlier date).
 
(h)  No Default.  No Default or Event of Default shall have occurred and be
continuing.
 
5.2  Conditions to Each Credit Event.  The agreement of each Lender to make any
Loan or to issue or extend the expiry date under, or participate in, a Letter of
Credit (other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein) (each, a “Credit Event”), including each Issuing Lender to
issue a Letter of Credit, on any date (including any Credit Event to occur on
the Effective Date) is subject to the satisfaction of the following conditions
precedent:
 
(a)  Satisfaction of Conditions Precedent in Section 5.1.  The conditions
precedent set forth in Section 5.1 shall have been satisfied or waived in
accordance with this Agreement as of the Effective Date.
 
(b)  Representations and Warranties.  Each of the representations and warranties
made by the Borrower in this Agreement that does not contain a materiality
qualification (other than, with respect to any Credit Event after the Effective
Date, the representations and warranties set forth in Section 4.2, 4.6(b) and
4.13) shall be true and correct in all material respects on and as of the date
of such Credit Event as if made on and as of such date, and each of the
representations and warranties made by the Borrower in this Agreement that
contains a materiality qualification (other than, with respect to any Credit
Event after the Effective Date, the representations and warranties set forth in
Sections 4.2, 4.6(b) and 4.13) shall be true and correct on and as of such date
(or, to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true and correct in
all material respects, or true and correct, as the case may be, as of such
earlier date).
 
(c)  No Default.  No Default or Event of Default shall have occurred and be
continuing on the date of such Credit Event or after giving effect to the Credit
Event requested to be made on such date.
 
Each borrowing of Loans hereunder, and each request by the Borrower for the
issuance of or extension of an expiry date under a Letter of Credit hereunder
(other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein), shall constitute a representation and warranty by the
Borrower as of the date of such Credit Event that the conditions contained in
this Section 5.2 have been satisfied.
 

--------------------------------------------------------------------------------

44

 
    SECTION 6.  AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Letter of Credit, any Loan, any interest on any Loan or any fee payable to
any Lender or the Administrative Agent hereunder remains outstanding, or any
other amount then due and payable is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall and, with respect to Sections 6.3 and
6.6(b), shall cause its Significant Subsidiaries to:
 
6.1  Financial Statements.  Furnish to the Administrative Agent with a copy for
each Lender, and the Administrative Agent shall deliver to each Lender:
 
(a)  as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of operations and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing; and
 
(b)  as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.  The Borrower shall be deemed to have
delivered the financial statements required to be delivered pursuant to this
Section 6.1 upon the filing of such financial statements by the Borrower through
the SEC’s EDGAR system or the publication by the Borrower of such financial
statements on its website.
 
6.2  Certificates; Other Information.  Furnish to the Administrative Agent with
a copy for each Lender (or, in the case of clause (c), the relevant Lender), and
the Administrative Agent shall deliver to each Lender:
 
(a)  within two days after the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, a Compliance Certificate, substantially in the form
of Exhibit C, containing all information and calculations reasonably necessary
for determining compliance by the Borrower with the
 

--------------------------------------------------------------------------------


45

 
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be;
 
(b)  within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities, provided that, such financial
statements and reports shall be deemed to have delivered upon the filing of such
financial statements and reports by the Borrower through the SEC’s EDGAR system
or publication by the Borrower of such financial statements and reports on its
website; and
 
(c)  promptly, such additional financial and other information as any Lender,
through the Administrative Agent, may from time to time reasonably request.
 
6.3  Payment of Taxes.  Pay all taxes due and payable or any other tax
assessments made against the Borrower or any of its Significant Subsidiaries or
any of their respective property by any Governmental Authority (other than
(i) any amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Significant Subsidiaries, as applicable or (ii) where the failure to effect
such payment could not reasonably be expected to have a Material Adverse
Effect).
 
6.4  Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.3 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (c) comply with all Requirements
of Law except for any Requirements of Law being contested in good faith by
appropriate proceedings and except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
6.5  Maintenance of Property; Insurance.  (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(b) maintain with financially sound and reputable insurance companies insurance
on all its material property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business of comparable size and financial
strength and owning similar properties in the same general areas in which the
Borrower operates, which may include self-insurance, if determined by the
Borrower to be reasonably prudent.
 
6.6  Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) unless a
Default or Event of Default has occurred and is
 

--------------------------------------------------------------------------------


46

 
continuing, not more than once a year and after at least five Business Days’
notice, (i) permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time to discuss the business, operations, properties and
financial and other condition of the Borrower and its Significant Subsidiaries
with officers and employees of the Borrower and its Significant Subsidiaries and
(ii) use commercially reasonable efforts to provide for the Lenders (in the
presence of representatives of the Borrower) to meet with the independent
certified public accountants of the Borrower and its Subsidiaries; provided,
that any such visits or inspections shall be subject to such conditions as the
Borrower and each of its Significant Subsidiaries shall deem necessary based on
reasonable considerations of safety and security; and provided, further, that
neither the Borrower nor any Significant Subsidiary shall be required to
disclose to any Lender or its agents or representatives any information which is
subject to the attorney-client privilege or attorney work-product privilege
properly asserted by the applicable Person to prevent the loss of such privilege
in connection with such information or which is prevented from disclosure
pursuant to a confidentiality agreement with third parties.
 
6.7  Notices.  Promptly give notice to the Administrative Agent with a copy for
each Lender of, and the Administrative Agent shall deliver such notice to each
Lender:
(a)  when known to a Responsible Officer, the occurrence of any Default or Event
of Default;
 
(b)  any change in the Rating issued by either S&P or Moody’s; and
 
(c)  the following events, as soon as possible and in any event within 30 days
after the Borrower knows thereof:  (i) the occurrence of any Reportable Event
with respect to any Plan, a failure to make any required contribution to a Plan,
the creation of any Lien in favor of the PBGC or a Plan or any withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan.
 
6.8  Maintenance of Licenses, etc.  Maintain in full force and effect any
authorization, consent, license or approval of any Governmental Authority
necessary for the conduct of the Borrower’s business as now conducted by it or
necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.  NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Letter of Credit, any Loan, or any interest on any Loan or any fee payable
to any Lender or the Administrative Agent hereunder remains outstanding, or any
other amount then due and payable is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall not and, with respect to Section 7.2, shall
not permit its Significant Subsidiaries to:
 

--------------------------------------------------------------------------------

 
47

 
7.1  Consolidated Capitalization Ratio.  Permit the Consolidated Capitalization
Ratio on the last day of any fiscal quarter, from and after the last day of the
first fiscal quarter ending after the Effective Date, to exceed 0.65 to 1.0.
 
7.2  Liens.  Create, incur, assume or suffer to exist any Lien upon any assets
of the Borrower or any Significant Subsidiary, whether now owned or hereafter
acquired, except for (i) Liens securing the Borrower’s obligations to the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents and (ii) Liens permitted by the Indenture.
 
7.3  Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or business
(including, without limitation, rental equipment or leasehold interests and
excluding the sale or transfer of any accounts receivable or of any amounts that
are accrued and recorded in a regulatory account for collections by the
Borrower, in each case, in connection with a securitization transaction), except
that the Borrower may be merged, consolidated or amalgamated with another Person
or Dispose of all or substantially all of its property or business so long as,
after giving effect to such transaction, (a) no Default or Event of Default
shall have occurred and be continuing, (b) either (i) the Borrower is the
continuing or surviving corporation of such merger, consolidation or
amalgamation or (ii) the continuing or surviving corporation of such merger,
consolidation or amalgamation, if not the Borrower or the purchaser, shall have
assumed all obligations of the Borrower under the Loan Documents pursuant to
arrangements reasonably satisfactory to the Administrative Agent and (c) the
ratings by Moody’s and S&P of the continuing or surviving corporation’s or
purchaser’s senior, unsecured, non credit-enhanced debt shall be at least the
higher of (1) Baa3 from Moody’s and BBB- from S&P and (2) the ratings by such
rating agencies of the Borrower’s senior, unsecured, non credit-enhanced debt in
effect before the earlier of the occurrence or the public announcement of such
event.
 
SECTION 8.  EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing on or after the
Effective Date:
 
(a)  the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or
 
(b)  any representation or warranty made or deemed made by the Borrower herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, unless, as of any date of determination, the facts or circumstances to
which such representation or warranty relates have changed with the result that
such representation or warranty is true and correct in all material respects on
such date; or
 

--------------------------------------------------------------------------------


48

 
(c)  the Borrower shall default in the observance or performance of any
agreement contained in Section 7.1 or Section 7.3 of this Agreement; or
 
(d)  the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Required Lenders; or
 
(e)  the Borrower or any of its Significant Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the due date with respect thereto (after
giving effect to any period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created); or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or (in the case of all Indebtedness other than
Indebtedness under any Swap Agreement) to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $100,000,000; provided further, that unless
payment of the Loans hereunder has already been accelerated, if such default
shall be cured by the Borrower or such Significant Subsidiary or waived by the
holders of such Indebtedness and any acceleration of maturity having resulted
from such default shall be rescinded or annulled, in each case, in accordance
with the terms of such agreement or instrument, without any modification of the
terms of such Indebtedness requiring the Borrower or such Significant Subsidiary
to furnish security or additional security therefor, reducing the average life
to maturity thereof or increasing the principal amount thereof, or any agreement
by the Borrower or such Significant Subsidiary to furnish security or additional
security therefor or to issue in lieu thereof Indebtedness secured by additional
or other collateral or with a shorter average life to maturity or in a greater
principal amount, then any Default hereunder by reason thereof shall be deemed
likewise to have been thereupon cured or waived; or
 
(f)  (i) the Borrower or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment,
 

--------------------------------------------------------------------------------


49

winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Significant
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Borrower or any of its Significant
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any of its Significant Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(g)  a trustee shall be appointed to administer any Plan under Section 4042 of
ERISA, or the PBGC shall institute proceedings to terminate, or to have a
trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 30 days, and any such
event could reasonably be expected to result in a Material Adverse Effect; or
 
(h)  one or more judgments or decrees shall be entered against the Borrower or
any of its Significant Subsidiaries involving in the aggregate a liability (not
paid or, subject to customary deductibles, fully covered by insurance as to
which the relevant insurance company has not denied coverage) of $100,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or
 
(i)  there shall have occurred a Change of Control.
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
 

--------------------------------------------------------------------------------


 
50

 
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
 
SECTION 9.  THE AGENTS
 
9.1  Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2  Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in fact
selected by it with reasonable care.
 
9.3  Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received
 

--------------------------------------------------------------------------------


51

 
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of the Borrower to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower.
 
9.4  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
9.5  Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
9.6  Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Borrower or any of its
affiliates, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has
 

--------------------------------------------------------------------------------


52

 
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its affiliates and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any of its
affiliates that may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys in fact or affiliates.
 
9.7  Indemnification.  The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive for two years after repayment of the Loans and all other amounts payable
hereunder.
 
9.8  Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though such Agent were not an Agent.  With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
9.9  Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor
 

--------------------------------------------------------------------------------


53

 
agent for the Lenders, which successor agent shall (unless an Event of Default
under Section 8(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
9.10  Documentation Agents and Syndication Agent.  None of the Documentation
Agents or the Syndication Agent shall have any duties or responsibilities
hereunder in its capacity as such.
 
SECTION 10.  MISCELLANEOUS
 
10.1  Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and the Borrower may, or, with the written consent of the Required Lenders, the
Administrative Agent and the Borrower may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:
 
(i)  forgive the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby
(except that only the Lenders who are increasing their Commitments are required
to consent to a request by the Borrower under Section 2.3 to increase the Total
Commitments);
 
 

--------------------------------------------------------------------------------


54

 
(ii)  eliminate or reduce the voting rights of any Lender under this
Section 10.1 or Section 10.6(a)(i) without the written consent of such Lender;
 
(iii)  reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders;
 
(iv)  amend, modify or waive any provision of Section 2.14 related to pro rata
treatment without the consent of each Lender directly affected thereby;
 
(v)  amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent;
 
(vi)  amend, modify or waive any provision of Section 2.4 or 2.5 without the
written consent of the Swingline Lender;
 
(vii)  amend, modify or waive any provision of Section 5.1 without the consent
of all the Lenders; or
 
(viii)  amend, modify or waive any provision of Section 3 or any other provision
affecting the Issuing Lenders without the written consent of each Issuing Lender
affected thereby.
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 
If the Required Lenders shall have approved any amendment which requires the
consent of all of the Lenders, the Borrower shall be permitted to replace any
non-consenting Lender with another financial institution, provided that, (i) the
replacement financial institution shall purchase at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(ii) the Borrower shall be liable to such replaced Lender under Section 2.17 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto (as if such purchase
constituted a prepayment of such Loans), (iii) such replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and, with respect to any replacement financial institution
that is not an Eligible Assignee, each Issuing Lender, (iv) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (v) any such
replacement shall not be deemed to be a waiver of any rights the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.
 

--------------------------------------------------------------------------------


 
55

 
Notwithstanding anything to the contrary herein but subject to obtaining all
necessary regulatory approvals, in addition to the amendments described above,
each of the Procurement L/C Facility Limit and the Non-Procurement Facility
Limit may be changed by the Borrower by written notice to the Administrative
Agent and the Issuing Lenders and no consent of any other party shall be
required; provided that, (a) the aggregate amount of L/C Obligations may not
exceed the L/C Commitment and (b) the sum of the Procurement L/C Facility Limit
and the Non-Procurement Facility Limit may not exceed the Total Commitments;
provided that any notice delivered pursuant to Section 2.1 or Section 2.4 which
would, after giving effect to the Loans requested to be made, cause the
aggregate outstanding principal amount of the Loans plus the aggregate
outstanding amount of L/C Obligations in respect of Non-Procurement Letters of
Credit to exceed the Non-Procurement Facility Limit shall be deemed to be a
notice by the Borrower hereunder.
 
10.2  Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
 
Borrower:
Pacific Gas and Electric Company
c/o PG&E Corporation
One Market Street
Spear Tower, Suite 2400

 
San Francisco, California 94105

 
Attention:  Assistant Treasurer

 
Telecopy:    (415) 267-7265/7268

 
Telephone:  (415) 817-8199/(415) 267-7000

 
with a copy to:
Pacific Gas and Electric Company

 
c/o PG&E Corporation

 
One Market

 
Spear Tower, Suite 2400

 
San Francisco, California  94105

 
Attention:   Chief Counsel, Corporate

 
Telecopy:   (415) 817-8225

 
Telephone:  (415) 817-8200

 
Administrative Agent:
Citicorp North America, Inc.

 
Two Penns Way

 
Suite 200

 
New Castle, Delaware 19720

 
Attention:  Heather Puchalski

 
Telecopy:     (212) 994-0961

 
Telephone:   (302) 894-6021

 
 

--------------------------------------------------------------------------------

56

 
Issuing Lenders:
As notified by each Issuing Lender to the Administrative Agent and the Borrower.

 
provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lenders or any Lender shall not be effective until received.
 
Notices and other communications to the Administrative Agent, the Issuing
Lenders or the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by the Administrative Agent, the applicable Issuing
Lender and each Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
10.3  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4  Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5  Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent, each Issuing Lender and the Lenders for all
their respective reasonable out of pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including the reasonable fees and disbursements of only one counsel and special
California regulatory counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Effective Date (in the case of amounts to
be paid on the Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender, each Issuing Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of only one counsel to the Administrative Agent, the Lenders and
the Issuing Lenders, (c) to pay, indemnify, and hold each Lender, each Issuing
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and Other Taxes, if any, that may be payable or
determined to be payable in connection
 

--------------------------------------------------------------------------------


57

 
with the execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, each
Issuing Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement and performance of this Agreement, the other
Loan Documents and any such other documents, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower and its Significant Subsidiaries or any of the Properties and the
reasonable fees and expenses of one legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from the gross negligence or willful misconduct
of such Indemnitee.  Without limiting the foregoing, and to the extent permitted
by applicable law, the Borrower agrees not to assert and to cause its
Significant Subsidiaries not to assert, and hereby waives and agrees to cause
its Significant Subsidiaries to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
10.5 shall be payable not later than 30 days after written demand therefor,
subject to the Borrower’s receipt of reasonably detailed invoices.  Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Assistant Treasurer (Telephone No. (415) 817-8199/(415) 267-7000) (Telecopy No.
(415) 267-7265/7268), at the address of the Borrower set forth in Section 10.2
with a copy to Chief Counsel, Corporate (Telephone No. (415) 817-8200) (Telecopy
No. (415) 817-8225), at the address of the Borrower set forth in Section 10.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  The agreements in
this Section 10.5 shall survive for two years after repayment of the Loans and
all other amounts payable hereunder.
 
10.6  Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.6.
 
(b)  (i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
 

--------------------------------------------------------------------------------


58

 
(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Eligible Assignee that is an affiliate of any
Lender party to this Agreement on the Effective Date or, if an Event of Default
has occurred and is continuing, any other Person;
 
(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (or an affiliate of a Lender) with a Commitment immediately prior to
giving effect to such assignment; and
 
(C)  each Issuing Lender, provided that no consent of any Issuing Lender shall
be required for any assignment to an Eligible Assignee.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A)  except in the case of an assignment to a Lender, an Eligible Assignee that
is an affiliate of any Lender party to this Agreement on the Effective Date or
an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) with respect to any Lender party to this
Agreement on the Effective Date, such amounts shall be aggregated in respect of
such Lender and any affiliate of such Lender that is an Eligible Assignee;
 
(B)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(C)  the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5 but shall be subject to the limitations set forth
therein).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of
 

--------------------------------------------------------------------------------


59

 
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, each
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)  (i)   Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
 
(ii)  Notwithstanding anything to the contrary herein, a Participant shall not
be entitled to receive any greater payment under Section 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written
 

--------------------------------------------------------------------------------


60

 
consent to such greater payments.  Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.16 unless such Participant
complies with Section 2.16(d).
 
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
 
(f)  Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b).  Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage, expense, obligations, penalties, actions,
judgments, suits or any kind whatsoever arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
 
(g)  Notwithstanding anything to the contrary in this Section, none of the
Agents, in their capacity as Lenders, will assign without the consent of the
Borrower, prior to the Effective Date, any of the Commitments held by them on
the date of this Agreement.
 
10.7  Adjustments; Set off.  (a)   Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it hereunder, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender
hereunder, such Benefitted Lender shall purchase for cash from the other Lenders
a participating interest in such portion of the Obligations owing to each such
other Lender hereunder, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

--------------------------------------------------------------------------------


 
61

 
(b)  In addition to any rights and remedies of the Lenders provided by law,
including other rights of set-off, each Lender shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), after any applicable grace period, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch, affiliate or agency thereof to or for the
credit or the account of the Borrower.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
10.8  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.10  Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
 
10.11  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12  Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

--------------------------------------------------------------------------------

 
62

 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding relating to this Agreement
or any other Loan Document any special, exemplary, punitive or consequential
damages.
 
10.13  Acknowledgments.  The Borrower hereby acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
10.14  Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep confidential in accordance with such party’s customary practices (and in
any event in compliance with applicable law regarding material non-public
information) all non-public information provided to it by the Borrower, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section or substantially equivalent provisions, to any actual
or prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates (as long as such attorneys,
accountants and other professional advisors are subject to confidentiality
requirements substantially equivalent to this Section), (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of
 

--------------------------------------------------------------------------------


63

 
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document, provided
that, in the case of clauses (d), (e) and (f) of this Section 10.14, with the
exception of disclosure to bank regulatory authorities, the Borrower (to the
extent legally permissible) shall be given prompt prior notice so that it may
seek a protective order or other appropriate remedy.
 
10.15  WAIVERS OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.16  USA Patriot Act.  Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
 
10.17  Judicial Reference.  If any action or proceeding is filed in a court of
the State of California by or against any party hereto in connection with any of
the transactions contemplated by this Agreement or any other Loan Document, (i)
the court shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who shall be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that at the option of any party to such proceeding, any such
issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 shall be heard and determined by the court, and
(ii) without limiting the generality of Section 10.5, the Borrower shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.


 
*           *           *
 


      
        
      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
PACIFIC GAS AND ELECTRIC COMPANY
 


 
 
By:
/s/ Christopher P. Johns
 

 
Name:
Christopher P. Johns

 
Title:
Senior Vice President,

 
Chief Financial Officer and Treasurer

 


 


      
        -Signature Page-      
      
        Amended and Restated Credit Agreement      
      
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------


 
CITICORP NORTH AMERICA, INC., as Administrative Agent and as a Lender
 


 
 
By:
/s/ Nietzsche Rodricks
 

 
Name:
Nietzsche Rodricks

 
Title:
Vice President

 


 


 


 


      
        -Signature Page-         
        Amended and Restated Credit Agreement          
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Syndication Agent, as Issuing Lender and as a
Lender
 
 
 
By:
/s/ Thomas Casey
 

 
Name:
Thomas Casey

 
Title:
Vice President

 


 


      
        -Signature Page-             
        Amended and Restated Credit Agreement      
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------




BARCLAYS BANK Plc, as Co-Documentation Agent and as a Lender
 
 
 
 
By:
/s/ Sydney Dennis
 

 
Name:
Sydney Dennis

 
Title:
Director

 


      
        -Signature Page-             
        Amended and Restated Credit Agreement            
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

              
          


--------------------------------------------------------------------------------




BNP PARIBAS, as Co-Documentation Agent and as a Lender
 
 
 
 
By:
/s/ Francis J. Delaney
 

 
Name:
Francis J. Delaney

 
Title:
Managing Director

 


 
 
By:
/s/ Timothy Vincent
 

 
Name:
Timothy Vincent

 
Title:
Managing Director

 


 


   
        -Signature Page-            
        Amended and Restated Credit Agreement           
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

              
          


--------------------------------------------------------------------------------




DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agent
 
 
 
By:
/s/ Rainer Meier
 

 
Name:
Rainer Meier

 
Title:
Vice President

 
 
 
By:
/s/ Ming K. Chu
 

 
Name:
Ming K. Chu

 
Title:
Vice President

 


 


 
DEUTSCHE BANK AG, New York Branch,
as a Lender
 
 
 
By:
/s/ Rainer Meier
 

 
Name:
Rainer Meier

 
Title:
Vice President

 


 
 
By:
/s/ Ming K. Chu
 

 
Name:
Ming K. Chu

 
Title:
Vice President

 


 


 


 


      
        -Signature Page-            
        Amended and Restated Credit Agreement             
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      

         


--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender

 


 
 
By:
/s/ Kevin Bertelsen
 

 
Name:
Kevin Bertelsen

 
Title:
Senior Vice President

 


 


 


      
        -Signature Page-             
        Amended and Restated Credit Agreement             
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
              
    


--------------------------------------------------------------------------------




LEHMAN BROTHERS BANK FSB, as a Lender
 
 
 
By:
/s/ Gary Taylor
 

 
Name:
Gary Taylor

 
Title:
Senior Vice President


 
 
 
By:
   

 
Name:

 
Title:

 


   
        -Signature Page-             
        Amended and Restated Credit Agreement            
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
          


--------------------------------------------------------------------------------




UBS LOAN FINANCE LLC, as a Lender
 
 
 
 
By:
/s/ Richard L. Tavrow
 

 
Name:
Richard L. Tavrow

 
Title:
Director

 


 
 
By:
/s/ Irja R. Otsa
 

 
Name:
Irja R. Otsa

 
Title:
Associate Director

 


   
        -Signature Page-             
        Amended and Restated Credit Agreement         
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
              
    


--------------------------------------------------------------------------------




ABN AMRO BANK, N.V., as a Lender
 
 
 
 
By:
/s/ Kris Grosshans
 

 
Name:
Kris Grosshans

 
Title:
Managing Director

 


 
 
By:
/s/ Ece Bennett
 

 
Name:
Ece Bennett

 
Title:
Director

 


      
        -Signature Page-            
        Amended and Restated Credit Agreement           
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
          


--------------------------------------------------------------------------------




MORGAN STANLEY BANK, as a Lender
 
 
 
 
By:
/s/ Daniel Twenge
 

 
Name:
Daniel Twenge

 
Title:
Authorized Signatory

 
Morgan Stanley Bank

 


 


      
        -Signature Page-             
        Amended and Restated Credit Agreement         
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------




UNION BANK OF CALIFORNIA, N.A., as a Lender
 
 
 
 
By:
/s/ Dennis G. Blank
 

 
Name:
Dennis G. Blank

 
Title:
Vice President

 


      
        -Signature Page-             
        Amended and Restated Credit Agreement           
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
          


--------------------------------------------------------------------------------




WILLIAM STREET COMMITMENT CORPORATION(Recourse only to the assets of William
Street Commitment Corporation),  as a Lender
 
 
 
 
By:
/s/ Mark Walton
 

 
Name:
Mark Walton

 
Title:
Assistant Vice-President

 


 


      
        -Signature Page-            
        Amended and Restated Credit Agreement            
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
              
    


--------------------------------------------------------------------------------




MIZUHO CORPORATE BANK, LTD., as a Lender
 
 
 
 
By:
/s/ Raymond Ventura
 

 
Name:
Raymond Ventura

 
Title:
Deputy General Manager

 


 


      
        -Signature Page      
        Amended and Restated Credit Agreement        
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------




MELLON BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Mark W. Rogers
 

 
Name:
Mark W. Rogers

 
Title:
Vice President

 


 


      
        -Signature Page-         
        Amended and Restated Credit Agreement           
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
              
    


--------------------------------------------------------------------------------




THE BANK OF NEW YORK, as a Lender
 
 
 
 
By:
/s/ Jesus Williams
 

 
Name:
Jesus Williams

 
Title:
Vice President

 


 


  
        -Signature Page-           
        Amended and Restated Credit Agreement          
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
          


--------------------------------------------------------------------------------




US BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ James W. Henken
 

 
Name:
James W. Henken

 
Title:
Vice President

 


      
        -Signature Page-           
        Amended and Restated Credit Agreement          
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
          


--------------------------------------------------------------------------------

      
        SCHEDULE 1.1A      
                        
        COMMITMENTS            
    


Lender
Commitment
 
Citicorp North America, Inc.
$212,745,298.70
JPMorgan Chase Bank, N.A.
$212,745,298.67
Bank of America, N.A.
$171,131,225.80
Barclays Bank PLC
$171,131,225.80
BNP Paribas
$171,131,225.80
Deutsche Bank AG, New York Branch
$171,131,225.80
Lehman Brothers Bank, FSB
$127,647,179.20
UBS Loan Finance LLC
$127,647,179.20
ABN AMRO Bank N.V.
$95,735,384.40
Morgan Stanley Bank
$95,735,384.40
Union Bank of California, N.A.
$95,735,384.40
William Street Commitment Corporation
$95,735,384.40
Mizuho Corporate Bank, Ltd.
$88,643,874.45
Mellon Bank, N.A.
$78,006,609.51
The Bank of New York
$49,640,569.69
US Bank National Association
$35,457,549.78
   
TOTAL
$2,000,000,000.00



 


      
        Schedule 1.1A       
Amended and Restated Credit Agreement        
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
         
    


--------------------------------------------------------------------------------




EXHIBIT A


FORM OF
NEW LENDER SUPPLEMENT


Reference is made to the $2,000,000,000 Amended and Restated Credit Agreement,
dated as of February 26, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Pacific Gas and Electric
Company, a California corporation (the “Borrower”), the Lenders parties thereto,
Citigroup Global Markets, Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint bookrunners, JPMorgan Chase Bank, as syndication agent,
Barclays Bank Plc, BNP Paribas and Deutsche Bank Securities Inc., as
documentation agents, and Citicorp North America, Inc., as administrative agent
(in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.


The New Revolving Credit Lender identified on Schedule l hereto (the “New
Lender”), the Administrative Agent, the Issuing Lender and the Borrower agree as
follows:


SECTION 11.  The New Lender hereby irrevocably makes a Commitment to the
Borrower in the amount set forth on Schedule 1 hereto (the “New Commitment”)
pursuant to Section 2.3(b) of the Credit Agreement.  From and after the
Effective Date (as defined below), the New Lender will be a Lender under the
Credit Agreement with respect to the New Commitment.


SECTION 12.  The Administrative Agent (a) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.


SECTION 13.  The New Lender (a) represents and warrants that it is legally
authorized to enter into this New Lender Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered or deemed delivered pursuant to Section 6.1 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this New
Lender Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to


      
        Exhibits            
        Amended and Restated Credit Agreement            
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

             
          


--------------------------------------------------------------------------------






2

 
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.


SECTION 14.  The effective date of this New Lender Supplement shall be the
Effective Date of the New Commitment described in Schedule 1 hereto (the
“Effective Date”).  Following the execution of this New Lender Supplement by
each of the New Lender, the Borrower and the Issuing Lender, it will be
delivered to the Administrative Agent for acceptance and recording by it
pursuant to the Credit Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).


SECTION 15.  Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the New
Commitment (including payments of principal, interest, fees and other amounts)
to the New Lender for amounts which have accrued on and subsequent to the
Effective Date.


SECTION 16.  From and after the Effective Date, the New Lender shall be a party
to the Credit Agreement and, to the extent provided in this New Lender
Supplement, shall have the rights and obligations of a Lender thereunder and
shall be bound by the provisions thereof.


SECTION 17.  This New Lender Supplement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.


IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of ________ ___, 200__ by their respective duly authorized
officers on Schedule 1 hereto.
 


 
[Remainder of page intentionally left blank.  Schedule 1 to follow.]
 


      
        Exhibits             
        Amended and Restated Credit Agreement       
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
            
    


--------------------------------------------------------------------------------




Schedule 1
 
to New Lender Supplement
 
Name of New
Lender:                                  _______________________________________               
 
Effective Date of New
Commitment:              _______________________________________                                                                             
 
Principal Amount of New
Commitment:      $  _______________________________________                                                                                         
 
 
[NAME OF NEW LENDER]
 
By: _______________________________
        Name:
        Title:
 
 
PACIFIC GAS AND ELECTRIC COMPANY
 
By:  _______________________________                             
      Name:
      Title:
 
 
 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent
 
 
By: ________________________________                             
     Name:
     Title:
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Issuing Lender
 
 
By: _________________________________                            
     Name:
     Title:
 



     
        Exhibits             
        Amended and Restated Credit Agreement         
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
             
    


--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF
COMMITMENT INCREASE SUPPLEMENT
 
Reference is made to the $2,000,000,000 Amended and Restated Credit Agreement,
dated as of February 26, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Pacific Gas and Electric
Company, a California corporation (the “Borrower”), the Lenders parties thereto,
Citigroup Global Markets, Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint bookrunners, JPMorgan Chase Bank, as syndication agent,
Barclays Bank Plc, BNP Paribas and Deutsche Bank Securities Inc., as
documentation agents, and Citicorp North America, Inc., as administrative agent
(in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.


The Lender identified on Schedule l hereto (the “Increasing Lender”), the
Administrative Agent, the Issuing Lender and the Borrower agree as follows:
 
1.  The Increasing Lender hereby irrevocably increases its Commitment to the
Borrower by the amount set forth on Schedule 1 hereto under the heading
“Principal Amount of Increased Commitment” (the “Increased Commitment”) pursuant
to Section 2.3(c) of the Credit Agreement.  From and after the Effective Date
(as defined below), the Increasing Lender will be a Lender under the Credit
Agreement with respect to the Increased Commitment as well as its existing
Commitment under the Credit Agreement.


SECTION 18.  The Administrative Agent (a) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
 
SECTION 19.  The Increasing Lender (a) represents and warrants that it is
legally authorized to enter into this Commitment Increase Supplement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered or deemed delivered
pursuant to Section 6.1 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Commitment Increase Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes


      
        Exhibits             
        Amended and Restated Credit Agreement             
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------






2

 
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.


SECTION 20.  The effective date of this Commitment Increase Supplement shall be
the Effective Date of the Increased Commitment described in Schedule 1 hereto
(the “Effective Date”).  Following the execution of this Commitment Increase
Supplement by each of the Increasing Lender, the Issuing Lender and the
Borrower, it will be delivered to the Administrative Agent for acceptance and
recording by it pursuant to the Credit Agreement, effective as of the Effective
Date (which shall not, unless otherwise agreed to by the Administrative Agent,
be earlier than five Business Days after the date of such acceptance and
recording by the Administrative Agent).


SECTION 21.  Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Increased Commitment (including payments of principal, interest, fees and other
amounts) to the Increasing Lender for amounts which have accrued on and
subsequent to the Effective Date.


SECTION 22.  This Commitment Increase Supplement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.


IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of ________ ___, 200__ by their respective duly
authorized officers on Schedule 1 hereto.
 


 
[Remainder of page intentionally left blank.  Schedule 1 to follow.]
 


      
        Exhibits       
        Amended and Restated Credit Agreement            
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

             
          


--------------------------------------------------------------------------------




Schedule 1
to Commitment Increase Supplement
 


 
Name of Increasing
Lender:                          ______________________________________________________                                                          
 
Effective Date of Increased
Commitment:       ______________________________________________________                                                                           
 
Principal
Amount of
Increased Commitment:
Total Amount of Commitment
of Increasing Lender
(including Increased Commitment):
 
$_____________________
 
$_____________________
   
[NAME OF INCREASING LENDER]
 
 
 
By: ____________________________________             
     Name:
     Title:
 
 
PACIFIC GAS AND ELECTRIC COMPANY
 
 
By:
____________________________________                                                          
      Name:
      Title:
 
 
 
Accepted:
 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent
 
By:  ___________________________________                                                    
      Name:
      Title:
 
 
JPMORGAN CHASE BANK, N.A.,
as Issuing Lender
 
By: ____________________________________                                                             
      Name:
      Title:
 



      
            
 
Exhibits
Amended and Restated Credit Agreement            
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
          


--------------------------------------------------------------------------------






EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered pursuant to Section 6.2 of the
$2,000,000,000 Amended and Restated Credit Agreement, dated as of February 26,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Pacific Gas and Electric Company, a California
corporation (the “Borrower”), the lenders parties thereto (the “Lenders”),
Citigroup Global Markets, Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint bookrunners, JPMorgan Chase Bank, as syndication agent,
Barclays Bank Plc, BNP Paribas and Deutsche Bank Securities Inc., as
documentation agents, and Citicorp North America, Inc., as administrative agent
(the “Administrative Agent”).  Terms defined in the Credit Agreement are used
herein as therein defined.
 
The undersigned hereby certifies to the Administrative Agent and the Lenders as
follows:
 
1.  I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] [Assistant Treasurer] of the Borrower.
 
2.  I have reviewed and am familiar with the contents of this Certificate.
 
3.  To the knowledge of the undersigned, during the fiscal period covered by the
financial statements attached hereto as Attachment 1, no Default or Event of
Default has occurred and is continuing [, except as set forth below].
 
4.  Attached hereto as Attachment 2 are the computations showing compliance with
the covenant set forth in Section 7.1 of the Credit Agreement.
 
[Remainder of page intentionally left blank.  Schedule 1 to follow.]
 


      
        Exhibits             
        Amended and Restated Credit Agreement             
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
              
    


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.
 
PACIFIC GAS AND ELECTRIC COMPANY
 
By:     _____________________________________                                                                    
 
Name:

 
Title:



 


Date:  ____________, 200_
 


      
        Exhibits             
        Amended and Restated Credit Agreement             
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
         


--------------------------------------------------------------------------------




Attachment 1
                                                                                                     to
Exhibit C
 
Financial Statements
Period Ended ____________, 20__
 


      
        Exhibits             
        Amended and Restated Credit Agreement             
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
             
    


--------------------------------------------------------------------------------




Attachment 2
to Exhibit C
 


 
The information described herein is as of ________, 20__.
 


 
[Set forth Covenant Calculation]
 


 


 


      
        Exhibits             
        Amended and Restated Credit Agreement     
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
         


--------------------------------------------------------------------------------




EXHIBIT D
 
FORM OF CLOSING CERTIFICATE
 
This Closing Certificate is delivered pursuant to Section 5.1(e) of the
$2,000,000,000 Amended and Restated Credit Agreement, dated as of February 26,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Pacific Gas and Electric Company, a California
corporation (the “Borrower”), the lenders parties thereto (the “Lenders”),
Citigroup Global Markets, Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint bookrunners, JPMorgan Chase Bank, as syndication agent,
Barclays Bank Plc, BNP Paribas and Deutsche Bank Securities Inc., as
documentation agents, and Citicorp North America, Inc., as administrative agent
(in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
 
The undersigned Senior Vice President, Chief Financial Officer and Treasurer of
the Borrower hereby certifies to the Administrative Agent and the Lenders as
follows:
 
1.           The representations and warranties of the Borrower set forth in the
Credit Agreement that do not contain a materiality qualification are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof, and the representations and warranties of
the Borrower set forth in the Credit Agreement that do contain a materiality
qualification are true and correct on and as of the date hereof with the same
effect as if made on the date hereof, except for any representations and
warranties that specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects,
or true and correct, as the case may be, as of such earlier date.
 
2.           Wondy Lee is the duly elected and qualified Assistant Secretary of
the Borrower and the signature set forth for such officer below is such
officer’s true and genuine signature.
 
3.           No Default or Event of Default has occurred and is continuing as of
the date hereof.
 
4.           The conditions precedent set forth in Section 5.1 of the Credit
Agreement were satisfied as of the Effective Date.
 
5.           All governmental and third party consents and approvals necessary
in connection with the Credit Agreement and the other Loan Documents and the
transactions contemplated thereby have been obtained and are now in full force
and effect.
 


      
        Exhibits             
        Amended and Restated Credit Agreement           
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
             
    


--------------------------------------------------------------------------------




The undersigned Assistant Secretary of the Borrower certifies as follows:
 
1.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Borrower.
 
2.           The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of California.
 
3.           Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower on December
15, 2004; such resolutions have not in any way been amended, modified, revoked
or rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Borrower now in force relating to or affecting the
Credit Agreement.
 
4.           Attached hereto as Annex 2 is a true and complete copy of the
Bylaws of the Borrower as in effect on the date hereof.
 
5.           Attached hereto as Annex 3 is a true and complete copy of the
Articles of Incorporation of the Borrower as in effect on the date hereof, and
such Articles of Incorporation have not been amended, repealed, modified or
restated.
 
6.           The following persons are now duly elected and qualified officers
of the Borrower holding the offices indicated next to their respective names
below, and that the facsimile signatures affixed next to their respective names
below are the facsimile signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Borrower each of the
Loan Documents to which it is a party and any certificate or other document to
be delivered by the Borrower pursuant to the Loan Documents to which it is a
party:
 
Name
 
Office
 
Signature
 
Christopher P. Johns
 
Senior Vice President, Chief Financial Officer and Treasurer
             
G. Robert Powell
 
Vice President and Controller
             
Linda Y.H. Cheng
 
VP, Corporate Governance and Corporate Secretary
             
Eric Montizambert
 
Assistant Corporate Secretary
   

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Closing Certificate as of
the date set forth below.
 


 

     
Christopher P. Johns
 
Wondy Lee
Senior Vice President, Chief Financial Officer and Treasurer
 
Assistant Secretary
           
Date: February 26, 2007
   





      
        Exhibits             
        Amended and Restated Credit Agreement             
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
              
    


--------------------------------------------------------------------------------




ANNEX 1
 
[Board Resolutions]
 
 
 
 
 
 




      
        Exhibits             
        Amended and Restated Credit Agreement            
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
              
    


--------------------------------------------------------------------------------




ANNEX 2
 
[Bylaws of the Company]
 
 
 
 
 
 




      
        Exhibits             
        Amended and Restated Credit Agreement           
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
             
    


--------------------------------------------------------------------------------




ANNEX 3
 
[Articles of Incorporation]
 
 
 
 
 
 


 




      
        Exhibits            
        Amended and Restated Credit Agreement        
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
         


--------------------------------------------------------------------------------




EXHIBIT E
 
FORM OF
 
ASSIGNMENT AND ASSUMPTION
 
Reference is made to the $2,000,000,000 Amended and Restated Credit Agreement,
dated as of February 26, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Pacific Gas and Electric
Company, a California corporation (the “Borrower”), the Lenders parties thereto,
Citigroup Global Markets, Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint bookrunners, JPMorgan Chase Bank, as syndication agent,
Barclays Bank Plc, BNP Paribas and Deutsche Bank Securities Inc., as
documentation agents, and Citicorp North America, Inc., as administrative agent
(in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
 
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
 
1.           The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), (i) the interest described in Schedule 1
hereto in and to the Assignor’s rights and obligations under the Credit
Agreement (the “Assigned Facility”) in the principal amount set forth on
Schedule 1 hereto and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).
 
2.           The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Note held by
it evidencing the Assigned Facility and
 


      
        Exhibits         
        Amended and Restated Credit Agreement           
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
         


--------------------------------------------------------------------------------




(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Note for a new Note payable to the Assignee and (ii) if
the Assignor has retained any interest in the Assigned Facility, requests that
the Administrative Agent exchange the attached Note for a new Note payable to
the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).
 
3.           The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered or deemed delivered pursuant to Section 5.1(c) or
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption; (c) agrees that it will, independently and
without reliance upon the Assignor, the Agents or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.16(d) of the Credit
Agreement.
 
4.           The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5.           Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) [to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date] [to the Assignee whether such amounts have accrued prior to the Effective
Date or accrue subsequent to the Effective Date.  The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.]
 


    
        Exhibits         
        Amended and Restated Credit Agreement          
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

              
        


--------------------------------------------------------------------------------




6.           From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
7.           This Assignment and Assumption shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 
[ASSIGNOR]
[ASSIGNEE]
       
By:  ________________________________                                                    
By:    ______________________________                                                  
Name:
Name:
Title:
Title:



 


      
        Exhibits             
        Amended and Restated Credit Agreement         
        Pacific Gas and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
            


--------------------------------------------------------------------------------




Schedule 1
to Assignment and Assumption
 


 
Name of Assignor: _______________________
 
Name of Assignee: _______________________
 
Effective Date of Assignment: _________________
 


 
 
Assigned Facility
Principal
Amount Assigned
[Percentage Assigned]*
 
$_______
___.___%
           



 


 
[Name of Assignor]
 
 
 
By:                                                                
       Name:
       Title:
 
[Name of Assignee]
 
 
By:                                                                
       Name:
       Title:
 
     





*Calculate the Commitment Percentage that is assigned to at least 10 decimal
places and show as a percentage of the aggregate commitments of all Lenders.
 
 
Exhibits
Amended and Restated Credit Agreement
Pacific Gas and Electric Company


--------------------------------------------------------------------------------


 
 

Consented to:
 
PACIFIC GAS AND ELECTRIC COMPANY**
 
 
 
 
By:  ____________________________________                                                              
       Name:
       Title:
 
 
Accepted and Consented to:
 
[CITICORP NORTH AMERICA, INC., as
Administrative Agent]**
 
 
By:  ____________________________________                                                              
       Name:
       Title:
 
 
Consented to:
[JPMORGAN CHASE BANK, N.A., as Issuing Lender]**
 
 
 
By:  ____________________________________                                                              
       Name:
       Title:
 
 



_______________________________________ 
** As applicable pursuant to Section 10.6(b).
 
 


      
        Exhibits      
        Amended and Restated Credit Agreement             
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
    
          


--------------------------------------------------------------------------------




EXHIBIT F
 


 
FORM OF LEGAL OPINION OF ORRICK, HERRINGTON & SUTCLIFFE LLP
 
 
 
 
 
 
 


   
        Exhibits            
        Amended and Restated Credit Agreement           
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

             
          


--------------------------------------------------------------------------------




EXHIBIT G
 
FORM OF EXEMPTION CERTIFICATE
 
Reference is made to the $2,000,000,000 Amended and Restated Credit Agreement,
dated as of February 26, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Pacific Gas and Electric
Company, a California corporation (the “Borrower”), the Lenders parties thereto,
Citigroup Global Markets, Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint bookrunners, JPMorgan Chase Bank, as syndication agent,
Barclays Bank Plc, BNP Paribas and Deutsche Bank Securities Inc., as
documentation agents, and Citicorp North America, Inc., as administrative agent
(in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
 
[______________________] (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.16(d) of the Credit Agreement.  The Non-U.S. Lender hereby
represents and warrants that:
 
1.           The Non-U.S. Lender is the sole record and beneficial owner of the
Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.
 
2.           The Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, the Non-U.S. Lender further represents and warrants
that:
 
(a)          the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
 
(b)          the Non-U.S. Lender has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;
 
3.           The Non-U.S. Lender is not a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code; and
 
4.           The Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.
 
[Remainder of page intentionally left blank.]
 


      
        Exhibits           
        Amended and Restated Credit Agreement       
  Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

     
     
   


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.
 
[NAME OF NON-U.S. LENDER]
 
By:         ___________________________________                                                                  
 
Name:

 
Title:



Date:  ____________________
 
 
 
 
 
 
 


      
        Exhibits             
        Amended and Restated Credit Agreement        
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
         


--------------------------------------------------------------------------------




EXHIBIT H
 
FORM OF NOTE
 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
 
 
$__________
 
                                     New York, New York
                    as of [_________], 200[_]
 
   



 
FOR VALUE RECEIVED, PACIFIC GAS AND ELECTRIC COMPANY, a California corporation
(the “Borrower”), DOES HEREBY PROMISE TO PAY to the order of [insert name of
Lender] (the “Lender”) at the office of CITIBANK NORTH AMERICA, INC., at
[________________________], in lawful money of the United States of America in
immediately available funds, the principal amount of ____________________
DOLLARS ($__________), or, if less, the aggregate unpaid principal amount of all
Revolving Loans (as defined in the Credit Agreement referred to below) made by
the Lender to the Borrower pursuant to the Credit Agreement referred to below,
whichever is less, on such date or dates as is required by said Credit
Agreement, and to pay interest on the unpaid principal amount from time to time
outstanding hereunder, in like money, at such office, and at such times and in
such amounts as set forth in Section 2.11 of said Credit Agreement.
 
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the Type and amount of each Revolving
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto.  Each
such indorsement shall constitute primafacie evidence of the accuracy of the
information indorsed. The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrower in respect
of any Revolving Loan.
 
The Borrower hereby waives demand, presentment for payment, protest, notice of
any kind (including, but not limited to, notice of dishonor, notice of protest,
notice of intention to accelerate or notice of acceleration), other than notice
required pursuant to the Credit Agreement and diligence in collecting and
bringing suit against any party hereto.  The nonexercise by the holder of this
Note of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.
 


      
        Exhibits             
        Amended and Restated Credit Agreement            
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
         


--------------------------------------------------------------------------------




This Note (a) is one of the promissory notes referred to in the $2,000,000,000
Amended and Restated Credit Agreement, dated as of February 26, 2007 (as
amended, supplemented or otherwise modified from time to time the “Credit
Agreement”), among the Borrower, the Lenders parties thereto, Citigroup Global
Markets, Inc. and J.P. Morgan Securities Inc., as joint lead arrangers and joint
bookrunners, JPMorgan Chase Bank, as syndication agent, Barclays Bank Plc, BNP
Paribas and Deutsche Bank Securities Inc., as documentation agents, as
documentation agents, and Citicorp North America, Inc., as administrative agent
(in such capacity, the “Administrative Agent”), (b) is subject to the provisions
of the Credit Agreement and (c) is subject to optional prepayment in whole or in
part and acceleration of the maturity hereof upon the occurrence of certain
events, all as provided in the Credit Agreement.  Terms defined in the Credit
Agreement are used herein as therein defined.
 
 
 
 
 
 
 
 


      
        Exhibits       
        Amended and Restated Credit Agreement          
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
             
    


--------------------------------------------------------------------------------




NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 


 
    PACIFIC GAS AND ELECTRIC COMPANY
 


 
By:
 _______________________________________________________

 
      Name:

 
      Title:

 
 
 
 
 
 
 


      
        Exhibits       
        Amended and Restated Credit Agreement      
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
             
    


--------------------------------------------------------------------------------




Schedule A
to Note
 
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
 
Date
Amount of ABR Loans
Amount
Converted to
ABR Loans
Amount of Principal of Base
Rate Loans Repaid
Amount of ABR Loans
Converted to
Eurodollar Loans
Unpaid Principal Balance of
ABR Loans
Notation Made By
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           

 
 
 
 
 
 
 

 


      
        Exhibits         
        Amended and Restated Credit Agreement         
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
        


--------------------------------------------------------------------------------




Schedule B
to Note
 
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
 
Date
Amount of Eurodollar
Loans
Amount Converted to
Eurodollar Loans
Interest Period and
Eurodollar Rate with
Respect Thereto
Amount of Principal of
Eurodollar Loans Repaid
Amount of Eurodollar
Loans Converted to
ABR Loans
Unpaid Principal
Balance of Eurodollar
Loans
Notation
Made By
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             

 
 
 
 
 

 






      
        Exhibits            
        Amended and Restated Credit Agreement           
        Pacific and Electric Company      
      

              
                LOSANGELES 618833 v1 (2K)              
                

      
        
      
    


--------------------------------------------------------------------------------



